           Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 1 of 109



--




                          -IN   THE    SUPERIOR        COURT           OF    THE    STATE     OF   ARIZONA

                                      IN   AND   FOR     THE      COUNTY           OF   MARICOPA

                                                                 oiraid5                       ni6toT
             STATE   OF   ARIZONA

                                  Plaintiff

                     vs                                                            No    CR   89l23i
                                                                                         CR   910048ALP
             DEBRA   JEAN       MILKE

                                  Defendant



     10



     11                                          Phoe4
                                             Vtember l0
                                                                       An    zo
                                                                              1990
     12



     1y
      14



      15
             BEFORE       The    Honorable         CHERYL                   HENDRIX

      16



      17



      18


      19


      20                         REPORTERs          TRANSCRIT                OF    ROCEEDINrS

      21




      23


      24

             Copy                                                                       By Pauline Wood
      25
             Preoared     for    Aea1                                                   Official Court Reoorter




                                                 SUPERIOR COURT
                                                   PHOENIX   ARIZONA

                                                                                                      MILKE_NSB011906
                                                                                                             Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 2 of 109




              IN   THE    SUPERIOR        COURT    OF   THE    STATE       OF    ARIZONA

                         IN   AND   FOR    THE    COUNTY      OF     MARICOPA




      STATE   OF   ARIZONA

                     Plaintiff

              vs                                                      No    CR    8912631

      DEBRA   JEAN   MILKE

                     Defendant



10



11


12                                   Phoenix        Arizona
                                    September       10        1990
13


14



15



16    BEFORE       The    Honorable        CHERYL          HENDRIX

17



18



19


20                            TESTIMONY      OF   ARMANDO       SALDATE

21


77



23


24                                                                              By   Pauline Wood
                                                                                Official Court Reporter
 25   CrJ



                                          SUPERIOR COURT
                                                                                      MILKE_NSB011907
                                                                                             Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 3 of 109




      WITNESSES


      Armando      Saldate

             By    Mr   Ray                           2-A          72
             By    Mr   Levy                                 57


      Martin      Kassell

             By    Mr   Ray                            76         115
             By    Mr   Levy                                 96          122


      John   Fritz

             By    Mr   Ray                           127         150
             By    Mr   Levy                                138


      Kirk   Fowler

12           By    Mr   Ray                           152         167
             By    Mr   Levy                                161
13


14



15


16



17



18


19


20



21


22



 23


 24



 25




                                                            MILKE_NSB011908
                               ci   IPFRICR -ri IRT
                                                                    Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 4 of 109




     APPEARANCES

             On   behalf       of    the       State                                  Mr  Noel       Levy
                                                                                      Deputy County Attorney

             On   behalf       of    the       Defendant                              Mr     Kenneth Ray
                                                                                      Court-Appointed Attorney




                                                                                                  Setember     10       1990




                  THE    COURT            CR    9-l263l                  State       of    Arizonaagnst

10   Debra    Jean      Milke            Time       set       for       evidentiary          hearing        oral

11   argument on motion                  to    suppress                 and    any    other pretrial matters

12                MR LEVY                The    State          is       ready         Noel       Levy

13                MR RAY             Kenneth           Rayaiearingwith                           Ms Milke      who      is


14   present

15                THE    COURT            Counsel             shallwe.start                  with    the   motion

16   to    suppress

17                MR LEVY                Yes        Your      Honor

18                MR RAY             Yes        Your          Honor

19                        believe              Your       Honor that                  as         indicated    in my


20   motion       it would          be    my burden at                   least       to    establish         Drima      facie


21   basis    fcEhis           motion          to    suopress                  Im     prepared       to    oroceed

22                THE    COURT            All       right

23                MR RAY                  will call             to       the       stand    Armando       Saldate

24                THE    COURT            Detective              Saldate             if    you   would come        un    to


25
     the   clerk        give    her       your       name           and       he    sworn




                                               SUPERIOR COURT

                                                                                                          MILKE_NSB011909
                                                    PHOENIX   ARIZONA




                                                                                                                        Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 5 of 109




      APPEARANCES

             On   behalf       of   the    State                          Mr  Noel Levy
                                                                          Deputy County          Attorney

             On   behalf       of   the    Defendant                      Mr     Kenneth Ray
                                                                          Court-Appointed Attorney




                                                                                    September     10   1990




                                          ARMANDO     SALDATE

10    called      as     witness      -herein        having       been   first duly       sworn
11    was    examined        and    testified       as     follows

12



13                                    DIRECT       EXAMINATION

14    BY    MR RAY

15                     Sir please          state     your       name

16                     Armando      Saldate         Jr

17                     And    you   were    formerly            detective      in   the   Phoenix

 18   Police      Department

19                     That    is   correct

20                     You    are presently          the    appointed       constable      for

 21   the    Central     Phoenix          Justice    Court

 22                    Thats correct

 23                    And    you   are    currently        running      for   that    position

 24   at    the   next   general          election         is   that   correct

 25                    Primary      tomorrow        and    then   general      election     also




                                           SUPERIOR COURT
                                                                                      MILKE_NSB011910
                                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 6 of 109




                                                                                                             2-A




                  Witness           sworn
                  THE       COURT         Sir      if you            would have          seat over    there

                  MR RAY             May         proceed              Your   Honor

                  THE       COURT         Please

                  MR RAY             Thank       you



                                            ARMANDO           SALDATE

     called      as         witness       herein           having       been    first duly      sworn      was

     examined         and    testified as            follows

10



11                                         DIRECT          EXAMINATION

12   BY    MR RAY

13                           Sir please           state         your    name

14                           Armando       Saldate            Jr

15
                             And   you     were      formerly-              detecive     in   the   Phoenix

16   Police      Department

17                           That is correct

18
                             You    are    presently            the    appointed       constable     for


19
     the    Central phoenix               Justice          Court

20                           Thats correct

21
                             And    you    are    currently runninq                for   that    iosition

22   at    the              general       election            is     that    correct

23
                             Primary tomorrow and                     then     qeneral   election     also

24


25
                  Next        paqe please




                                            SUPERIOR COURT
                                                 PHOENIX   ARIZONA

                                                                                                MILKE_NSB011911
                                                                                                            Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 7 of 109




                       Very      well                guess            would       ordinarily         call

     you    Detective             sir          Do    you       still object            to    that     being

     called    Detective

                       Thats        fiie

            THE     COURT           Does        that       infer at          one      time he       did

     object       to   being       called           Detective

            MR RAY               Not     necessarily                  Your      Honor              just

     didnt kncw             if         should        call       him      Constable           but

     Detective         is    so    much        easier          to   say

            THE     WITNESS              My     first name               Armando       is    just as      well

11   BY    MR RAY
12                     Very      well         sir

13                     How    long       had     you       been       with      the    Phoenix       Police

14   Department             sir

15                          started        with          the    Phoenix         Police       Department       on

16   June     2nd      1969

17                     And    so    approximately                   --


18                     Twenty-one             years

19                     Twenty-one             years             And      when     did you      retire

20                          retired        on       July       10th       1990

21                     And were          you        at    that      time already             the    Constable

22                     July       11th          was       appointed          as    Constable

23                     In    your      capacity            as    detective            with    the    Phoenix

24   Police       Department             did    you have            occasion          to    work    with    the


25   homicide          detail




                                                                                                    MILKE_NSB011912
                                                SUPERIOR COURT
                                                                                                                   Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 8 of 109




                        Yes             was     assigned          to    the    homicide           detail

     in    April of          1986       and     worked       there       until       my retirement

                        Would       you         sir give          us    an    indication           of

     the    background             and training              you    have       had    specifically

     with    respect          to     the      conducting           of    interviews

                             think      we     have    had    this discussion                before

     There       has    been       no    specific           seminars            have       gone     to    for

     interews                 During          the     police       academy            believe        they

     touched       on    it        but     thats             long       time    ago           may        have

10   gone    to    some       seminars           where      they        may    have    touched

11   it     but    specifically                 for    interrogation                techniques

12   never       went    to          seminar nor            had     any       training

13                      Would       you      agree sir there are various                                methods

14   and    means       by which           an    individual             can    be    interrogated           or

15   interviewed

16                           understand          various       officers             use    different

17   if    you    will techniques                      or   their styles              differ

18                      Do    you    have       any    experience             or     training           either

19   on    the    job    or     through          seminars           dealing          with    whether        or


20   not    an    individual             can     continue          to    be    interrogated              once

21   they    have       invoked          their right to                 remain       silent

22
                        Certainly                   understand           that       that    cannot        happen

23                      And    can       you    say    that    you       have       abided    by        that

24   rule    on    all       occasions           or    interviews             that    you    have        been

25   involved          in




                                                SUPERIOR COURT
                                                                                                    MILKE_NSB011913
                                                                                                                  Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 9 of 109




                       No
                       You    have    not

                      No
                      And     are    there occasions                where      you      would

     willfully         violate       that    rule

                       There    are occasions                that         person        may    ask

     for an      attorney             note       it    in    my supplement                    note

     it    in   my    notes      however          if    that       person      cpntirueso

     talk            will    continue       to    listen            And     that     has      happened

10                    Will     you    continue         to    ask     quetions
11                     If      question       does      come        up    in   my mind during

12   her    conversation             or their conversation                      sure               will

13   ask        question

14                     In    this particular            case        you    happened           to   be

15   the    case      agent    with    respect          to    the    investigation                 of     the

16   homicide         of    Christopher          Milke        isnt that            true

17                     That    is    correct

18                    And     you    were    assigned          this investigation                    at


19   approximately             900 oclock              in    the    morning        on    December

20   3rd        1989

21                     Approximately          that      time yes

22                     And    was    that    your      normal        shift      --


23                     No

24                     -- or    normal       day
25                     No




                                                                                                MILKE_NSB011914
                                            SUPERIOR COURT
                                                                                                                Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 10 of 109




                   Were        you    called          in    on   your       day    off

                        was     called          in    on    my day      of


                   You        reported          to    620    West     Washington            at    approximately

     900 a.m           that    morning

                   Approximately yes

                   You    were        briefed          by    other      officers          and

     investigators            that     had      participated            in      the   investigation

     overnight

                        short        briefing          did occur            among     -- not       the

10   investigators            themselves              but         supervisor          who    had

11   been   coordinating             the       investigation            briefed           me on    some

12   of   the    things       that     had      happened

13                 Would        that       have       been         homicide         supervisor

14                      believe           it    was    Sergeant         Ontiveras

15   yes

16                 He    was        the    Phoenix          homicide         supervisor          for     this

17   particular         case        isnt that               right

18                 That        is    correct

19                 Did        you    also have             occasion        to     speak    with

20   Detective      Mills       that       morning

21                 Yes

22                 And        was    he         participant           in     that     briefing

23   process      that    occurred             that       morning

24                      would        say       he    was     but      Im     not    really       sure

25   We   were    in    and    out        both       of     us   in   and    out            dont       know




                                                                                                 MILKE_NSB011915
                                               SUPERIOR COURT
                                                                                                                Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 11 of 109




     whether       he    had       been        briefed       before                That        was    his

     normal       working          day     and        of    course            he    was        involved

     more    with       it    than             was     so    he    may        have       already           been

     briefed

                        Is    it    fair       to    say    you        and    he     did       converse

     before       going       upon       your        separate          activities               that

     morning

                        Certainly

                        Did    you       and    he    discuss           who    would           interview

10   whom    that       morning

11                      Yes        we    may    have               mean        obviously              we    had

12   to    make         decision          who        was    going       to     interview              who         Yes

13                      There       were       two    individuals              at        620    West

14   Washington          that       morning                One    was    James           Styers        and    the


15   other    was       Roger        Scott           isnt that           right

16                      That       is    correct

17                      And    based       upon       the    information                  that       you    obtained

18   during       the    briefing              you    learned          that        Roger       Scott       had

19   basically          been        in   the     presence          of    the        police           officers

20   since    approximately                    midnight          the    night        before            isnt

21   that    right

22                      He    had       been    helping           --    him and           Jim    Styers

23   as      was    told had been                     helping          the     police          try to        locate

24   young    Christopher                Milke        at    the    store           and    different           locations

25   and    were    assisting yes




                                                                                                        MILKE_NSB011916
                                                SUPERIOR COURT
                                                                                                                        Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 12 of 109




                        And     your       information             in   that       briefing         also

      was    that       Jim Styers          had       basically          been      in    police

      contact           in    the    presence          of    or    in    contact         with       the    police

      since       approximately             300        or    400 oclock                 the   afternoon

      of    the    2nd
                             dont        know    the    time        period                was      just

      told    that       the       investigation             had       been    lengthy             that    these

      two    individuals             had    been       with       the    police heLpingthe

      police       search          for    this       young       boy    and    that      they       were

10    currently          at    the       police       station

11                      Up     to    that      point        in    time there            was   no    suggestion

12    at    all    during          the briefing             or    otherwise         that      Debra

13    Milke       was         suspect       in       this    case        correct

14                      Thats correct

15                      And     it    was      your     information             that      she      was     at


16    her    residence              her apartment                residence         at    that       time

17                            cant       say     that       for    sure       to    be    honest          with

18    you           hadnt           heard       of    Debra       Milke       during       the      briefing

19         didnt hear Debra Milkes name until the interview

20                      You     commenced            your interview                of    James      Styers

21    that    morning

22                      Thats correct

23                      And     spent       what        approximately               an    hour      with        him

24                            really       dont       know              dont        have      that        case

 25   in    front       of    me    nor that          interview          in    front of            me     nor    have




                                                                                                    MILKE_NSB011917
                                                 SUPERIOR COURT
                                                                                                                   Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 13 of 109




       viewed      it     but       thats probably                 safe       to    say
                   You     did       not    record       that      interview                 did    you
     sir

                   No           did       not

                   At     approximately                1258       in    the    afternoon             of

     December      3rd    you       entered        into      the     interview            room where

     Roger    Scott      and    Detective          Mills were             at        isnt that              right
                   That        is    correct

                   And     at       that    time Detective               Mills          had    been

     interviewing         Roger          Scott

11                 Thats correct

12                 You     stepped          into    the       interview            room asked

13   Detective      Mills       to       step    out    and       you   wanted          to    speak

14   with    him

15                 Again                 havent had the opportunity                            --    to    the

16   best    of   my recollection                      think       thats true

17                       take       it    its fair           to   say you          and    Detective

18   Mills    consulted         concerning             the    progress             of   the    two


19   interviews         that    had       been    conducted             is     that       correct

20                 Prior to              my entering          into      --


21                 No      after          you    asked       Detective         Mills to             step    out

22                 We     may       have

23                 All     right            You    and       Detective         Mills then             re-entered

24   the    interview      room with             Roger       Scott        is       that      true

25                       believe          so




                                                                                                   MILKE_NSB011918
                                            SUPERIOR COURT
                                                                                                                 Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 14 of 109



                                                                                                                                     10




                       At     that      point         in        time Roger           Scott        was       advised

     by    you    of    his Miranda              rights

                       Thats correct

                       Whenever         you are cnducting                            an     interview             sir

     of      person          you     suspect               do    you    always            read     them      their

     Miranda       rights

                       On     most occasions                      yes

                       Are     there       occasions               when       you        donot--

                       Certainly                If        Im      out    on        the    street              may

     have    my suspicions                 of    something                    If    that        peison       is


ii   not    under       arrest we are holding just talking                                              to    that

12   person             may       not   read          him his          rights              However           in this

13   instance            was       going        to        get    down        to    facts        with    Mr
14   Scott         He       was    in   police             custody he was                   in         room       with

15   two    detectives               and    for           that    reason                 felt    his    rights

16   should       be    read       to   him

17                     You     indicated              you        intended           to    get     down       to


18   facts       with       Mr Scott                  Are       you     suggesting              you    did    not

19   have    the       facts       at   that          point

20                      Im     suggesting                 that     the       interview            prior to          me

21   entering          the    room was               an    interview              taking        place

22   different          style of           interview              that        was        taking       place

23                      And    you      knew         that        the    interview            was       of


24   different          style        than       your        own         is    that        right

25                      That       is   correct




                                                                                                            MILKE_NSB011919
                                                ci    rlrP rrl ipr
                                                                                                                         Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 15 of 109



                                                                                                                                11




                     And       you      entered      that        interview            room and

     commenced       your          style     of     interrogation                    is    that    right
                     Yes
                     And       your style of              interrogation                    at    least

     with    respect          to   Mr Scott               was       to   read        him his

     Miranda       rights

                     Thats           not     --    that       wouldnt           be    the       style

     that    would       be     my personal              view       as   far     as   safguarng
     his    rights       and         felt          needed           to   read     him his          rights

10                   Was      he          suspect        in    your mind             at    that    time

11                   Yes

12                   Was      he     in    custody        in    your       mind at          that       time

13                   Again           being        that         was       going       to    talk    to    him

14   seriously about               what           felt     had       happened             and    the    fact

15   that    he    was     in        room and            that    he      had     been       in    custody

16   for    some    time             didnt know               exactly          how        long and

17   was    there             felt      it   necessary           to      read     him his          rights

18   yes

19                   Did       you    believe        he       had    not    provided             facts    up


20   to    that    point

21                   Yes

22                   Upon       what       information              did    you       base       your

23   assumption          that      he     had     not     provided         any        facts

24
                     Well          the     general        story          that    had       been    told        to


25   me    initially          about       Scotts involvement                      was       somewhat        --




                                                                                                       MILKE_NSB011920
                                             SUPERIOR COURT
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 16 of 109



                                                                                                                                   12




          couldnt believe                 that         Secondly                knew        the    relation-

     ship       between          him    and    Styers        or         had    been        told       the


     relationship and                         didnt believe              at    that        point       he

     had    been       given       the opportunity                to    be    truthful            and

     because          of    different          styles       of    interviews               again

     my style is                  little       different                 knew       that          was

     going       to    be    straightforward                with       him          was        going       to


     be    very       truthful          with    him        but         was    going        to-mik.sure

     that       whatever          he    told    me was       going       to    jive        with       the       facts

10   And    thats my style                      And    for that          reason                expected

11   when         started          to    interview          him        that    he    would        tell me

12   the    truth

13                     What       facts        did you      have       in    your        investigation

14   up    to    that       point and that                 includes          the    investigation                 of


15   the    other          officer       that    had       briefed       you        what        facts       did

16   you    have       that       suggested         what     Roger       Scott       had        said up

17   to    that       point       was    not    the    facts

18                     Facts            suspicions          maybe        the       fact    of     the matter

19   that       Scott       had    been       telling       officers          that        he    had    been

20   taken       home previously                 that       Jim Styers             had     gone       to    the


21   Metrocenter             and       that    he     on    his own          volition            decided

22        think        he    would       go    back    to    Metrocenter                   And    the


23   strangest             thing       that    happened           all    of         sudden        the       child

24   was    missing               Mr     Styers       is    there claiming                 the    child         is


25   missing               All    of      sudden       Mr        Scott       appears             He    didnt




                                                                                                      MILKE_NSB011921
                                                    ppprp    CCI PT
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 17 of 109



                                                                                                                                  13




     have         ride      before        now        and    was       getting            ride       with

     Mr Styers                All of                sudden       he    appears          in    Metrocenter

     It    was    my belief           through          my experience                    and    solely

     through          my experience                  and    my suspicions                that       Mr
     Scott       was    there only             for     one       reason            Mr        Scott       was

     there       to    give      Mr      Styers             little          bit of       backbone

                       So      if        understand              your        testimony             correctly

     sir you had              no    independent              information                that       suggted
     that       Mr     Scott       was    not        telling          you    the       truth you just

10   had         suspicion          and    an        assumption             on    your       part

11                       had        an   assumption                    had       suspicions

12   also had          the belief          that            from my briefing                   with       Detective

13   Mills       and    briefing          with        officers          who       had    talked          to


14   Scott        they      had     not    afforded              him the          time or          the    method

15   to    be    truthful           and    that             was       going       to    do
16                     Are you           suggesting          that       Detective             Mills

17   interview          with       Mr     Scott        did not          afford          Roger       Scott       the

18   opportunity            to     tell the           truth

19                     Im      saying       Detective             Mills interview                    was         as


20        believe        and       other detectives                     interviews                 were       that

21   of     listening         to    Mr     Scott           and    were       going       to    listen to

22   him no       matter         what     he        said and          were       going    to       take       down

23   that       information                    do     it         little          differently

24                     Isnt         it    true       that    you       have        characterized               your

25   interview          technique          as        basically          listening             80    percent




                                                                                                      MILKE_NSB011922
                                               ci   tPFiR    rri PT
                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 18 of 109



                                                                                                                                   14




     of    the    time and             talking        10    percent           of    the       time

                       That       only        gives        90    percent       of       the    time        so


     they    --    well           basically                But     what            did        Mr Ray         is

           and         will       tell      you     --


                       Well        sir         is   it      true       that    is       how    you    have

     characterized                your       interview           style        and       technique

                       Yes

                       And    havent you lust suggested                                  that    that        is


     what    Detective             Mills       did         was     basically             listened          and

10   gave    Scott-         the    opportunity              to     speak

11                     Well             dont        mean         to    argue       with       you     Mr

12   Ray     but       the    situation             is     that       my technique              and    Detective

13   Bob    Mills technique                    is          little       different                My

14   technique          may       be    the    same        as    another           persons              dont

15   know        but    still                pursue        an    interview              as    straightforward

16   as      can            Detective          Bob       Mills my understanding                         was       that

17   he    was    listening             to    Roger        Scott        was        letting       him    talk

18   was    not    confronting                him was not challenging                            him    in


19   anything          he    said              dont         handle        an       interview          that       way

20                     If     Im       to     understand              correctly              then     do    you

21   walk    in    an       interview          with             gut    feeling           and    suspicion

22   in    your mind as                to    what     the       true    set        of    facts      are

23                           certainly          walk        in    an    interview             with

24   suspicion          and       gut       feeling         but         never           prejudge        an


25   interview                    never       go    in     an    interview              room believing




                                                                                                       MILKE_NSB011923
                                                SUPERIOR COURT
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 19 of 109


                                                                                                                                        15




     that       that    person          is    going       to     tell me            whether         they      are

     guilty or          innocent                    do    go     in      an     interview           room

     believing          that       person hopefully                           if        do    my job

     right will tell the truth                                  Whether             that      person         is


     innocent          or    guilty           he    will       tell the             truth

                       When       you    walk        in    an       interview             room      and      know

     what       the    prior interviewer                      has     learned             how     do    you

     know        sir that           that       isnt the truth

                       Well         again          knowing           Detective             Bob    Mills

10   sooner       or    later       Im        sure       Detective              Bob     Mills was            -joing


11   to    get    to    that       stage but                   knew        the      interview             how

12   the    interview             had    taken          place       up     to      that      point           And

13   when         went       in    there            had         gut        feeling                suspicion

14        had    some       facts       that       werent going                    well      as   far as          in


15   my own       mind and              when            entered          that       room      and      talked          to


16   him         read       him his          rights       for his             protection               but    when

17        entered       the       room         didnt know whether                            Mr     Scott         was

18   going       to    tell me whether                   he    was       guilty         or not         or whether

19   he    was    going       to    tell me             anything              but         did know           Mr
20   Scott       would       be    telling          me    the       truth

21                     So--

22                     From       his    standpoint

23                     When       you    walked           into       the      room sir               if   Roger

24   Scott       just in          your presence                decided             to   say       Im         guilty
25   you    would       accept          that       as    the     truth




                                               SUPERIOR COURT                                             MILKE_NSB011924
                                                                                                                            Exhibit 3
        Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 20 of 109



                                                                                                                                        16




                              And       leave

                              Yes

                              No
                              All rights                Your       interview          technique          suggests

            at    leat        in    the        conversations             that    we    have       had        sir that

            you    go    in    there demanding                    the    truth        is    that       correct

                              That        is    not        correct       not    demand             And       again

            we    have    to             if     you    are suggesting             --       in    our    prio
            contacts               have        never       told    you         have         technique               You

       10   have    referred             to     it    as         technique            Im        telling       you

       11   that         walk       in          room Im straightforward                           with         person

       12        challenge          the        person       if    that    person       is       lying because

       13   Im     there       to       get     the    truth

       14                     How       do     you     know       that   they     are      lying

       15                     Pardon           me
       16                     How       do     you     know       that   they     are      lying        in   order

       17   to    challenge             them

       18
                              Well            several        reasons              mean           several      things

       19        have    got       21    years        of    police       experience                have       got

       20   --    Im     also             41-year--old            man           listen            lot        just as

tls2   21        listened          to     you         lot     during      our    interviews                  And      use

       22   my gut       reaction                    use    my experience                   use    -- when          Im
       23   talking       to       that        person             look    directly          at    that       person

       24        expect       them        to    look       directly       at    me         We    feel    each       other

       25   out          Im    honest           with       that    person              expect          that    person




                                                           SUPERIOR COURT
                                                                                                              MILKE_NSB011925
                                                                                                                            Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 21 of 109



                                                                                                                                    17




     to    be    honest          with     me           And    thats how                  continue         my

     interview               That        is       if    you       wish             technique           Okay

     If    you       call    it         technique                 thats fine                  But    its

     just being             straightforward                       trying       to    get      the    truth

     And    thats what                    usually            get

                       And       will       you    utilize             -- and       if   you     will       bear

     with       me    in    using       my term                   if    you    utilize         that    technique

     to    obtain          the    truth will you continue                             that       tciniie
     even       in    violation           of           persons request                   to    remain       silent

10                     Again           we      have     spoken          about       Lhis and                have

11   told       you         do    have       cases           and       Im     sure you         do    have    cases

12   when       someone          asks       for    an       attorney                immediately           note     it


13   in    my notebook                    note         it    on    my supplemental                        continue

14   only       if    that       person        continues               to   talk              question       them

15   only       if    --    if    they       are continuing                   to    speak      to    me
16   may    have            question sure                          will       ask        question

17                     Do    you       recall          the    name          Shawn    Bernard          Running

18   Eagle

19                     Yes.


20                     You       didnt believe                    that       Running        Eagle      -- you


21   had    occasion             to   interview              him didnt you

22                     Definitely                 yes

23                     And       you     didnt believe                      that    Mr      Running         Eagle

24   had     been      telling           the      other       investigators                the      truth up

25   to     that      point did you




                                                                                                       MILKE_NSB011926
                                                  SUPERIOR COURT
                                                                                                                        Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 22 of 109


                                                                                                                          18




                     From    my recollection              no
                     And    you    went    in    the    interview          room       with     Shawn

     and    told     him    that    you   expected       him     to    tell you             the     truth

                     That    is    correct

                     And    basically       you    told       him    that     he      had     been

     lying      up   to    that    point isnt that               right

                     That    is    correct

                     And    at    one    point    in    time he       told       you     that       --


     you    told     him     rather you would                 try to       uiiderstand            what

10   he    is   saying       but    Mr    Running       Eagle       immediately               said

11   he    wanted     to    remain      silent didnt he

12                   That    is    correct

13                   And    then        from your       report you continued                        to


14   ask    him questions               isnt that right

15                   That    is    correct

16                   He    indicated       that    he    wanted       to    speak        to    an


17   attorney        later on       after you       continued          asking         questions

18                   That    is    correct

19                   Andyou continued              to    interrogate             him without

20   counsel         isnt that right

21                   To    interview       him     yes         And    its        so    noted        in


22   my supplemental              and   later in       court     under       testimony

23                   That    is    not    acceptable          police       procedure              is     it

24   sir

25                        dont     --      dont        know    where       you     are      comingfrom




                                          SUPERIOR COURT                                      MILKE_NSB011927
                                                                                                              Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 23 of 109



                                                                                                                                   19




     Acceptable          police             procedure

                        In   terms of              interrogating                     suspect

                             think           if    anything             what        that     case      brings

     out    is    that        as       yoi refer             to    it      my technique             doesnt

     always       work            If    anything                 thats the only thing                     it

     brings       out

                        Sir       as    an        officer         with        20some-odd years

     worth       of    experience                 you       know    when             suspect       invokes

     hi     right to          remain             silent           especially           after       you    have

10   read    him his          Mirarda             rights that you are                        to    break       the


11   interview          off       immediately arent                            you
12                           dont       believe             it     says       in    any    policy       manuals

13   that    we       have    in       the       Police          Department           or    any    discussions

14   conducted          by the          Police          Department                  does    it    tell me

15   need    to       stop    listening                or    asking       questions               no
16   understand          that          may       not    be       used     in    court but

17                     But    that          doesnt bother                     you
18                     Well        see            we    have      different                 we    have

19   different          areas          of    responsibility                     Mr Ray             Your

20   responsibility                    is    to    defend          your        defendant            My

21   responsibility                is       to    see       to    it     as         police        officer

22   21    years that                   always          obtain          the     truth              go    in    there

23   truthful          and    thats              the    way         try        to    come    out        obtaining

24   the    truth            Its        not       always          the     truth but              -- because


25   if      talked          to    you       about          something           that       happened       between




                                                                                                         MILKE_NSB011928
                                                   SUPERIOR COURT
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 24 of 109



                                                                                                                                          20




     me and       you        your version               of       the     truth may be                         little

     different          than       mine           But       Iwill get                   the    truth          as    far

     as    what    you       feel       is    the      truth           and         thats what                 Im
     after

                       If          understand           correctly                   then           as        far as

     you    are    concerned                 in   the       manner            in    which          you       conduct

     interviews              primarily            important              is        to    obtain          what       you

     believe      to    be    is    the       truth         and       basically               to    hec1wh
     Miranda       and       the    right of            counsel               and       things          of    that

10   nature        am         correct

11                     That        is   totally         incorrect                   because             you     are

12   inferring          that       the       truth      as            see      it will             be    written

13   as      want       it    to    be       written              And         thats not true

14   write     the      truth       as       Debra or any other defendant                                           has

15   told    me         That       is    written            in    my supplemental                             Everything

16   they    tell       me    is    written            in    my supplemental                             That       is


17   the    truth as          far       as    they      are concerned                          What            write

18   down         You    are       trying         to    say            go      in       and    write          my

19   reports       the       way         want       them         to    come         out            That       is    totally

20   untrue

21                     The     truth to           you         in       the     investigations                      that

22   you    engage       in    and       that       you      conduct                is    based          upon        number

23   one     the       premise that               you       believe            this       individual                is


24   responsible             for    something               and       then          number          two        if    they

25   say something             to       incriminate               themselves                   they          are     therefore




                                                                                                               MILKE_NSB011929
                                                    IpFpVF CCI          IRT

                                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 25 of 109



                                                                                                                                       21




     telling          the    truth

                       No          The       premise          for the         truth         as      far    as

     see    it        is    the       truth is          what       that       person       Im         interviewing

     is    saying            If       thal       person       says       to    me          and          will

     use    an    example             of    something          like       burglary                If    they

     say    --    if       that       person          says    to    me    that          they    burglarized

     and    took            ring       that       they       were    able          to    sell that             had

          alass in          it    and       they       say      That          is    the    truth Armando

     and    they       tell me             they       believe       that                dont     care          if    the

     person       over       here          on    the    other       side       says        No          thaL         ws
11        $30000           diamond          ring       with         good       diamond          in     it
12   Im     concerned             with          what    that       person          tells       me       That         is


13   the    truth as             far as          they    are concerned                     He    is     not

14
     jeweler he doesnt know                              that       was            diamond       ring or the
15   other       people          on    this       side may have               done        it    just because

16   they    wanted          to       get       -- collect          some       insurance                No           The

17   truth       as         see       it    is    from what          that          person       tells      me
18                     Roger           Scott      told       you    the       truth       as     he    saw      it


19   before       he       confessed             to    this    crime didnt he

20                     He    never           told      me    that

21                     He    never           told      you    that       he    had       nothing          to    do    with

22   the    disappearance                   of    Christopher             Milke

23                     No         he       said   that        yes

24                     And-
25                     That        was       obviously          not      the       truth




                                                                                                          MILKE_NSB011930
                                                  SUPERIOR COURT
                                                                                                                           Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 26 of 109



                                                                                                                                22




                    He    was     speaking            wasnt            he
                    He    was       sure

                    And    you      wrote       down        what       he    spoke
                    Sure

                    You    didnt record                    that    interview

                    No
                    And    if    your       premise          is    correct            that       whatever

     he    id      must have         been       the    truth       as       per that             indidual
     why    did you       continue         to    question          him

10                  Mr Ray           you       have    to     give          me   some       credit

11   just    dont     believe         anybody               If    someone             tells me          that

12   that    wall    is    blue      over       there       and         can       certainly             see

13   its beige            Im    not       going       to    obviously             believe             they

14   are going       to    tell the            truth        so    we    are       going          to    have

15   some    discussion         about          that         And    thats what                    we    had

16   with    Mr Scott           some       discussion                  Now        if       you    are

17   asking    me    if        come       in    an    interview             room and             that    person

18   tells    me     just      like       you    asked       me         little while                   ago

19   Im      guilty         and      then            leave             dont           do    that         If


20
          person    tells me         they       are    guilty                like          to    know    why

21   they    feel    they      are    guilty why                  or    in       their          view     what

22   happened         Thats what                Im     there       for           or    another          detective

23   is    there    for        He    is    there to          get       the       truth           to    complete

24   the    investigation            the       best    he    can        and       thats it

25                  How    long      will       you    conduct              an   interview             or




                                                                                                        MILKE_NSB011931
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 27 of 109



                                                                                                                                          23




     interrogation                   process           before           you       will    break        off       and

     either       resign             yourself               to    the       fact    he    is    not     telling

     you    the       truth          or    until            such       time as       he       does     speak       the

     truth           according             tc    what            you    believe          is    true

                          We     have       had      this discussion                     before        and

     have    told          you       once       before            in    an    interview          that             will

     listen          to    someone          for        three           hours        six       hours         or    10


     minutes          if       thats        all        they        want       to    talk        f-We    wjils.it

     there       and       we       will    discuss               it          will       sit    there        and

10   listen          to    that       person                if    that       person       wants        to    talk

11   to    me        for       six or eight                  hours            Six or          eight     hours

12        will       sit       there       and       listen

13                        If     that       person           doesnt want                 to     talk        you     will

14   keep    talking                 though wont                       you         Thats what               happened

15   with    Running                Eagle

16                        At     times yes

17                        Will       you     use           any     suggestion            to     the    interviewee

18   that       --    well           will       you         try to          find         button        that       is


19   correct          to       punch       or     push           something          that       will     extract

20   the    truth out                of    this individual

21                         The      only        button             if    you       will that                use         and

22   the    only again                     technique                   if    you    are going           to       back    to


23   that       word           is    to    sit       there         and       listen       to    them             They

24   find       their own             way       of         deciding          to    tell the           truth            That

25   is    my    belief that                    everyone                     dont        care    how        heinous




                                                                                                                 MILKE_NSB011932
                                                     c.I   IPrPrR       rc
                                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 28 of 109



                                                                                                                                            24




      crime       it    is        will    tell       the    truth                They        want        to    tell

      the    truth               You    have    just got              to       give     them        the       opportunity

      Im     there          to    listen to          them             And       if    we     sit       there        for


      eight       hours          and    only the       last           30       minutes           are          meaningful

      interview                  that    is     that       at        that       point        that       person

      decides          to    tell me          everything              --       and    again            truth        is


      Roger       Scott          told    me    the    truth as                 far    as     he    is     concerned

      Debra       told       me    the    truth       as    far           as    she     is       concerx-ie4.-            And

      they    differ               But    thats        not           my    place             My    place           is    just

10    to    listen           to    obtain       the    truth and                 do    the        interview

11                       If      they     differ sir then                         how       can     you       say        one

12    is    telling          the       truth or       both           are       telling        the       truth

13                      Because            again           if        me and       you       go     out       and    stand

14    at    the    corner          of    First       Avenue           and       Washington              and        see    the

15    same    accident                 your version             of     the       truth of            who       was

16    involved          in       that    accident          or        how       that    accident               happened

17    is    going       to       differ       from    me               have          different            experiences

18    than    you       do         Im     going       to    focus              my eyes on            different

19    thing and              for that          reason       see        different              things                You

20    have    your expertise                   in    another           field          and     will        focus          your

21    eye    on    injuries more                and         will           focus       my eye           on     guilt

22                      How        do    you   know        that            sir

23                      Well            from your experience                            Thats just

 24   natural          thing       to    do

 25                      You       are    just presuming                   again            isnt that               right




                                                                                                               MILKE_NSB011933
                                                                fl         nt
                                                                                                                                Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 29 of 109



                                                                                                                                   25




     Im          lawyer        therefore                    must be           focusing        on    injuries

     and    damages

                    Again               that     was   an    example              Mr Ray           and

     presumption          is       an     excellent          tool       as     long     as    you       dont

     let    it    override           your common             sense            And       thats what

     detective                good        detective                good        interviewer               does

     He    uses          he    uses his           experience                 he    uses      gut    feelings

     he    uses         lot    of       things          But       as    long       as   it    doen.t

     override       your common                 sense then you are okay                                 Its

10   just         tool         IYs         just         tool       to    use              use           lot


11   of    tools    in    my       work     now        in    my family             life       in    my life

12   when         meet    people                  talk       to    people you know                       all    the


13   time         And    like             have    told       you       before           Im         good

14   listener                 will        sit    and    isten           to    someone              So    these

15   are    tools       that       you     gather       and            have       gathered         41    years

16   And    if    you    want       me     to    say         dont        use       those      tools       when

17   Im     talking       to        someone       and       trying       to       obtain      the       truth

18   about         murder                 cant      say      that            Because         its          very

19   important          thing        that       Im doing               was    doing          and    Im        there

20   to    listen              never        confront          nobody                    never       ever       bring

21   in    that    person           that    has     been      killed          in    the      interview

22   That    is    way    of         to    the    side            The    only person               Im

23   concerned          about        is    the    person          Im     talking          to        Thats        the


24   way         handle       my     interviews

25                  Do        you       consider        yourself          an      intolerant            individual




                                                                                                        MILKE_NSB011934
                                                  IpFflJCR    CI IRT
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 30 of 109



                                                                                                                                 26




     during      interviews

                           consider          myself            to     be   intolerant           with       lies

          consider         myself       to    be     less           --    and    in    this situation

     you    have      to    understand              that        it       was    my day        off

     had    been      up    12    hours       working            on       this    case        so     probably

     there      was         little       problem               there that                was       less

     tolerant              But    Im     less        tolerant              when       people       tell lies

     because           have       to    get     the       truth                Like      told you..-again

     if    Im    there       10    minutes           or        there       eight       hours         it   doesnt

10   matter      to    me              will be           there             But    Im     not       going     to


11   stay    there eight               hours        listening              to         bunch     of      lies

12                    And     in        number            of             many    of    your     reports

13   at    least      in    the    report           of    your           investigation             in     this

14   case       you    indicate          that        you        are       not    going    to       tolerate

15   this or       not      going       to    tolerate               that        is    that     correct

16                    Certainly                Certainly

17                    And     you      have         used       those       same words           in      other

18   investigations                havent you

19                    Certainly

20                    In    this investigation                           you    know     that      Roger     Scott

21   had        rather       sickly          and     elderly              mother

22                    No
23                    You     werent aware                     of     that

24                         dont        believe            so

25                    You     werent                 In    this interview                 that       you    had   with




                                                                                                        MILKE_NSB011935
                                              ._I   lrrrIr rri
                                                                                                                     Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 31 of 109



                                                                                                                                             27




     Roger       Scott          you     didnt suggest                     to    him     you     were         going

     to    send       an    officer           over       to    his        mothers house

                                believe         during         the        interview        he      did        tell

     me    that       he    had            sfckly        mother but               --

                           Then      you     pressed           that        button       saying           you      were

     going       to    send          officers           over       to     Roger       Scotts            house

     didnt you

                       Then          we     are talking              about        buttons               And
     wouldnt           even          know     where       that          button        is

10                     What          did     Roger        Scott           say in       responss              to   that

11                              think       its        really        unfair                dont           really

12   recall       because                 dont          have       the     supplement              in    front of

13   me         Let me          explain Mr                Ray             Im     no    longer                police

14   officer                    no    longer        have       these           reports        in    front of                me

15
          no    longer          have      the      ability           to    go    review         reports            anytime

16        wish              had           lot      of    homicide              cases               think          it    would

17   be    only       fair if           you      let     me    review           that    supplement                 and

18   if    you    would          like       me     to    answer           questions           in    regard             to


19   that       supplement                    will certainly

20                         So        understand            correctly               in    preparation                   for

21   your       testimony             today        and    in       preparation             of      this       trial

22   you       have    not       reviewed           any       of     the       supplements              or    police

23   reports          that       you      have      given          in     connection            with         this       case

24                     Mr         Ray        you       know     thats not true                               have

25   reviewed          the        supplemental                of     Debra       Milke                  have      not




                                                                                                               MILKE_NSB011936
                                                                                                                                 Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 32 of 109



                                                                                                                          28




     reviewed          any    other       supplementals                      have          different

     job    now              have    different           responsibilities                    And    like

       said       before             dont         have    those        reports       in     front    of


     me           dont        have    dccess        to    those        reports

                       Didnt         Roger       Scott        tell you        it    would    kill       his


     mother       if    you    sent       officers        over        there

                       He    may     have

                       Didnt         you    respond           that     it    was    going-to
     necessary          to    do    that

10                          may     have

11                     And     still even            with       that         he    continued       to


12   deny    any       involvement           in    this didnt he

13                     He    may     have

14                     Do    you     know       whether        he    was     speaking       the    truth

15   then    as    you heard          those        words        and    he    continued        to    deny

16                     Did          feel    at    that        point

17                     Yeah

18                     No           didnt feel            he    was     telling       me    the    truth

19                     Was     or    was    not

20                     Was     not         But    again         that        was      gut    feeling

21                     You     had    no    facts        to    suggest        he    wasnt      telling

22   you    the    truth did you

                       Again         we    are    getting            into    the    areas         have
23


24   spoken       about       before        with    Mr         Scott        about    the     suspicions

25     had        feelings                had      The        fact    he    showed    up     at    Metrocenter




                                                                                                  MILKE_NSB011937
                                                 rrr\r ri 1rr
                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 33 of 109



                                                                                                                                        29




     didnt have                   ride     before now                all       of      sudden              he    shows

     up    at    Metrocenter                  Those       facts          were       present                The

     fact       that    he    was       not     being       confronted                interviewed                    as

          would       interview          Itim         Yes        those         facts            had

                       Did        you    suggest          to     Roger        Scott        in    furtherance

     of    this interview                that        he   should          quit       telling          lies and

     let    you       know    where        the       body      is    so       at    least       it    can        be

     recovered                                                                                        --




                             may    have

10                     At     some       point       ii time between                   approximately

ii   200 oclock               and       300      oclock             on    the       afternoon              of


12   December          3rd        Roger       Scott       finally             relented          and        spoke

13   what       you    believed          to     be    the      truth

14                      Yes              wouldnt use finally relented                                                He


15   finally          decided       to     tell me          what         he    felt    was       the        truth

16   yes

17                      And       when    he     spoke         to   you       he    indicated              that        he

18   knew       where       the    body       was     at       is    that          right

19                      That       iscorr-ect

20                      And       you    and     Detective           Mills          then        made       arrangements

21   to    proceed          out    to     the    location            with          Roger    Scott               he    was

22   going       to    show       you     where       the      body       was

23                      That       is    correct

24                      Up    to    that        point       in      time you         are not           --       now

25   prior to          getting           into    the      car       with       Roger       Scott           at    620      West




                                                                                                            MILKE_NSB011938
                                                                                                                            Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 34 of 109



                                                                                                                                  30




              Washington          on    the    afternoon         of   December            3rd    1989          he

              did    not    mention          anything      about      Debra          Milke      did       he
                             No
                             While          youwere        en    route        to   what      ultimately

              turned       out    to    be    99th    Avenue      and     approximately               Happy

              Valley       Road        Roger    Scott      and    you     and        Detective        Mills

              all    had    additional          conversations                 didnt you

                             Yes

                             You       asked       questions

     10                      Yes

     11                      Detective             Mills    asked       questions

     12                      Some

     13                      And       Roger       Scott    was    asking          questions         of    you

     14       detectives

     15                      Correct

     16                      And       he    was     still under         the       protection         of    the


     17       Miranda       warnings           wasnt       he
     18                      Correct

     19-i--                  And       during        the   course       of     the    conversations              en


     20       route to       99th       Avenue       and   Happy      Valley          Road      it    was      only

     21       then    that       Roger       Scott    suggested         that         Debra    Milke       was

     22       involved

     23                          Correct

si   24                          And   that    shocked          you     didnt it sir

     25                          Shocked       me



                                                                                                      MILKE_NSB011939
                                                           rr           flt

                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 35 of 109



                                                                                                                                       31




                        Yes       because            up    to    that        point        you   had       no


     idea    or    even       suspicion              that        she    was    involved                   Yes
                        It    didnt shock me                           Theres not very many

     things       that       shock        me nowadays                  but    the     situation                with

     that    interview              in    the       car    --     and    if          can       explain

     briefly Im sure Roger                            would           have    told        me    all       that

     information             in     the       interview           room       had     we    continued

     our    interview                Hbwever the interview                            was       cont--nud

     in    the    car    because              it    was    felt        that        because           of    darkness

10   coming        it    was        necessary             to     take    Mr        Scott        out       there

11   to    find    the       body        as    quickly           as    possible                Thats           why

12   the    interview             was     terminated              inside       the        interview

13   room    and    then          extended           into        the    car          That       was       not

14
     my    idea wouldnt have                         been        my    idea

15                      In    the       car        though         you        never    asked           the      question

16   Is     Debra       Milke        involved             in     this         did     you

17                      No
18                      And    the       reason           you    didnt         ask    that       question

19   is    because       you        had       no    facts         no    suggestion              and       no

20   suspicion          that        Debra          Milke       was     involved           at    all        did       you
21                           cant         say      about        suspicion            no
22                      Okay            You     would       agree        there were             no     facts

23                      There       were        no    facts no

24                      All    right               And     as    this statement                 came        out      of


25   Roger       Scott       suggesting              that        Debra       was     involved              it    was




                                                                                                            MILKE_NSB011940
                                                          r/.r    rrIrr
                                                                                                                           Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 36 of 109



                                                                                                                                       32




     not    pursued          to    any     great         length       with        him    in    that           car
     was    it
                       No
                       It    was     jut        accepted             sort    of      Yeah                Debra       is


     involved           fine            right

                       Again         its        hard          to    interview       someone               when

     you    are    driving           down      the       street

                       rc      was      driving                                                     --




                       Bob    Mills             Thats why Im saying its hard

10   Itu     hard       to           you      know        this interview                 would           never

11   have    been       taken        out      of    the       office        had    it    been       left        to

12   me      But       Im     not       foolish           Im        just          detective                     have

13   superiors               They       make       up    their decisions                 and        of        course
14        have    to    follow          them

15                     Did          superior            tell        you     Break this interview

16   of     now        you    are       going       out       with    Roger        Scott       and        find

17   the    body
18                     My    superiors             told        me    that    You        will have               to


19   take    Roger       Scott          out    there          and    continue           the    interview

20   later take              him out          there       and       find     the   body                  They

21   were    afraid because                    of       darkness           maybe        Roger       Scott        did

22   not    know       where       actually             the    body       was      And        having          some

23   experience          on       the    homicide             detail       myself including                      having

24   some    experience              taking         people          out    where          body           should       be
25   doesnt necessarily                       mean       its        going     to   be          So        it   takes




                                                                                                          MILKE_NSB011941
                                                                                                                           Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 37 of 109



                                                                                                                                          33




     some    time to          search            And       having               that    experience            and

     my supervisors                basing       that         experience                for their decision

     told    me    to    terminate             the       interview                   Lets          take     him out

     and    find    the       body come back and continue                                         your      interview

     That    was    not       my    wish        but       thats what                        did

                    Your        experience                talking               about        the    experience

     that    you    have       just mentioned                        is    that        as     you    take

     somebody       out       who    is    going          to        show       you     where        the--   -cne

     of      crime has             supposedly             occurred                  you     know     before         you

10   get    out    that       that       may    not       be        .he    right locabion                   or    the


11   body    may not          be    there           et    cetera               et     cetera         is     that

12   right

13                  Certainly

14                  That        means       that         the        individual               who    has      told       you

15   all    the    details          of    the       crime may              still be               lying     to    you
16   isnt that right

17                  No              know        that         due          to    the        fact    that          murder

18   had    taken       place       of         child               due    to     the       fact    that      this


19   person       who         was    talking             to Mr             Scott            didnt         feel     glad

20   about    it wasnt               happy          about           it didnt                feel     proud        about

21   it didnt            want       it    told       to      everyone                 he    obviously            felt

22   bad    about       the    situation                 and        for    that        reason        may     not


23   know    the    exact          location          of      where         that        body        was    found      --


24   or where       that       body       was       left             And       in     his    own     interview

25   with    us    he    said that             he    only knew                 the     general           location




                                                                                                            MILKE_NSB011942
                                                    lnrnlr   rfl   fni irr
                                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 38 of 109



                                                                                                                                      34




     For that          reason         thats why                           as           detective           relayed

     the    information              and       my     supervisors                 made       that        decision

     not    me
                        Isnt        it    true         sir that                   as    you       proceeded

     with       Roger    Scott        out       to     99th         and        Happy        Valley        Road

     there       was    no    fact        of         murder was there                              There     was

     only         statement           of       Roger       Scott

                        We    didnt have               the          body          no        We-    had    -miug
     child        though

10                           take    it        that    you          base             lot    of     your    decisions

11   on    whether       an    individual               is      telling              the     truth based           upon

12   how    they       respond        to       questions                   Is     that       fair

13                      No
14                      Just         moment           ago      you        were         describing          emotions

15   basically          of    Roger        Scott           isnt that true

16                      Thats        true but you are asking                                      about    the   truth

17        cant     tell       you               cant           sit        here         Mr Ray             just like

18        cant     tell Bob           Mills                cant            --          taught       at     the


19   academy       four-and-a-half                    years                       cant       sit     in    front

20   of    my    students           and    tell them                how           complete          an     interview

21   and    how    can         believe              Debra       when           she     is    telling        me   something

22   and    tell that          person               tell       Bob        Mills the           way    to     do   it

23   because            dont         know            Theres interaction                            between       two

24   people       thats occurring                          There           was       interaction            between

25   me and       Roger       Scott             He     told         me     something                      knew      was




                                                                                                            MILKE_NSB011943
                                                     Iflrnlr   In   nrI    r-rr



                                                                                                                          Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 39 of 109



                                                                                                                          35




     truthful     with    him          he    was        truthful         with    me            cant

     tell you     how         did      it

                   In    this       particular               case      when    you     had    an

     occasion     to    interview            Debra         Milke         you    have    stated       in


     your   report      that        she     feigned           crying      and    feigned        hysterics

     isnt that right

                   From       the     entire           report thats obviously                        true

                   Thats        in        your     repo1t
                   Yes

10                 And         tak-e       it then              that      you    because           you

11   concluded     that       she      was       feigning          hysterics         and     feigning

12   crying      she    obviously            was        lying       is    that    right

13                 From reading                  the    entire         supplemental            its
14   obvious      yes

15                 Sir Im asking                       for    --    you   are    the     writer          of

16   that   supplemental             report are you not

17                 Did    you       write         the    supplemental            report sir

18                 Yes          did

19                 Did    you-witness                  what     you    ultimately            then    wrote

20   in   the    report

21                 Sure

22                 Okay         Put        the     report          aside        Im     just        asking

23   sir    if   you    are     the       one     who    witnessed             these    things       and

24   did you witness            her feigning                  crying

25                 Yes




                                                                                                   MILKE_NSB011944
                                            ci   IppplrR      rri PT
                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 40 of 109




                       And    thats what                  you       put     then           in   the    report

                       Correct

                       And    based           upon       this what              you    perceived            to

     be    feigning          and    hyterical conduct                       on       her    part        she      was

     therefore          lying           is    that       right

                       That        is    correct

                       All    right             Do       you    believe          people         who    feign

     emotions          lie
                       In    general                cant           say    that

10                     How    about           specific         ally
11                     Specifically                 in    this       case            Yes

12                     Specifically                 in    this       case        when       feigning

13                     Specifically                 in    this case             is    all        can     tell

14   you        and    thats correct

15                     How    do        you   know         sir that              she    was      feigning

16   Do    you    have         degree          in    perception             of       psychology             or


17   anything

18                          have        --    and    again          by    experience             only       --


19   again        21    years       of       police       work              dont           claim       to    know

20   all        see    all     but            also       have       two    daughters             and    have

21   also been          married          for over             20    years            When       someone

22   is    told       that    their child                was       murdered          and    they       start

23   to    sob    and    no    tears          come       to    their       eyes        its        obviously

24        way    for    her to          try to       make          me    feel    for       her     and

25   didnt buy it                        didnt buy it Mr                         Ray        just       didnt buy it




                                                                                                       MILKE_NSB011945
                                                    rlIrrri
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 41 of 109



                                                                                                                                         37




                     From what             facts        do     you       conclude               that       she

     was    feigning

                     Again           the    statement               of       Roger         telling          me    what

     happened           the    fact    tthat             went         there when                      went        into

     the    room         told    her       what         had    happened                   she       never        --

     her    eyes never          teared             After                 told        her       she    was    under

     arrest        all    of         sudden         she       is      more      concerned              about

     what    would       iappen       to     her        than       the       fact      about          her

     being    found            And    again             just       21    years         of       experience

10   Mr     Ray

11                   So    those       three        facts           plus        21    years experience

12   enables       you    to    conclude           what        is       true         and    what       is    untrue

13   is    that    correct

14                   In    this       case

15                   In    any       case

16                   No          cant        say        any     case          Mr Ray                   In    this       case

17   yes

18                   All      right          And        you     were         able         to    conclude              that

19   the    emotions          exhibited           were        not       genuine but rather

20   ingenuine

21                   Thats           correct

22                   And      you     have        had    no     college              or    postgraduate

23   courses       in    psychology           or     psychiatry

24                   14m       sorry              did    not

25           THE   COURT            Mr Ray              how     much         longer            do    you    anticipate




                                                                                                            MILKE_NSB011946
                                             rI   u.rnIrsn     rr\I     rr
                                                                                                                             Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 42 of 109



                                                                                                                               38




     your    examination          of     Detective/Constable                           Saldate      will     be
             MR RAY             Forty-five           minutes Your Honor

             THE    COURT         Then       we     are    going        to      go     to    lunch

             The    noon        recess       was     had
             THE    COURT         Mr Ray             you       may     continue

             MR     RAY         Thank    you         Your        Honor

     BY    MR RAY

                    Constable           Saldate            after        Roger          Scott    madthe
     statement       to    you    during          the      course          of    his     interview

10   suggesting          that    he     knew      where         the    body       of     Christopher

11   Milke    was        you    and     Detective              Mills proceeded                 to   the

12   location       at    his    direction                is    that       correct

13                  Correct

14                  What        time approximately                     did you          arrive       at


15   that    location

16                       would     have        to    refer       to    my       report

17                  All     right            Late       afternoon               say         just before

18   sundown

19                   Yeah        late    afternoon

20                  All     right            And     how       long        can       you     tell us

21   approximately              that     you      remained            at    the      location        of     99th

22   and    Happy    Valley        Road

23                   Twenty       or    30     minutes           maybe            at    the    most

24                   During       the    time you              were        there Roger              Scott

25   remained       in    the    car         isnt         that    true




                                                                                                    MILKE_NSB011947
                                                                                                                   Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 43 of 109



                                                                                                                              39




                       Thats correct

                       And         believe          you        previously          testified          that

     in    the    conversations                that       you    had       with    Roger         Scott      en


     route       to   the     scene      he made mention                    of    Debra     Nilke           but

     you    didnt engage                 in    any    follow-up             in    terms of         questions

     or    interrogation            on        that    point           is    that        correct

                       Thats correct

                       All    right            En     route back             to    the-    Potce
     Department          from 99th             and    Happy          Valley       Road      did you

10   ride    with       Roger       Scott

11                     Correct

12                     Was    Detective             Mills with              you    at     that    time

13                     Correct

14                     And    at    approximately                    if     you    know      what        time

15   did    you       arrive    back          at    620    West       Washington

16                     Another        30      or     40    minutes          later

17                     All    right            Did        you    have       any    further        follow-up

18   conversation            with        Roger       Scott       concerning             Debra      Milke

19                     There       was     some                believe

20                     In    total how             many        questions          and     answers      would

21   you    say       concerning          that       subject          was    exchanged

22                     There       werent very many questions                                    It   was


23   more    of         narrative                   history           telling       us     about      the


24   situation               Some   questions                  but    very       little

25                     All     right           And        is    it   true sir that but                      for




                                                                                                      MILKE_NSB011948
                                                                                                                  Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 44 of 109



                                                                                                                           40




     what    Roger       Scott       told    you    in     the     car    both       going    to

     99th    Avenue       and       coming      backfrom 99th Avenue                    that       you

     had    no    facts     to      suggest       that     Debra     Milke       was    in    any

     way    involved           correct

                     Thats          correct

                    All     right            You    believed        that        Roger    Scotts

     statement       in     the      car    was    true

                     Correct

                     But    you      had     no    facts      to   support        whether       it    was

10   true    or    false did you

11                   Thats          false

12                  What        facts      did you       have      at    the     time Roger          Scott

13   told    you    of    Debras           involvement

14                   Oh     about         Debras involvement                          thought        you

15   said         statement

16                   Yes

17                   The    entire          statement         --


18                  What        facts      did you       have      --     let   me    finish the

19   question       so    we     dont       step    on     each    other          What       facts       did

20   you    have    to     support         Roger    Scotts          statement          that    Debra

21   was    involved        at      the    time he       made      that    statement

22                   None

23                   And       it   was    an     assumption        on     your      part     that   what

24   Roger       Scott    was       telling       you    in   connection          with       Debras

25   involvement           was      true




                                                                                              MILKE_NSB011949
                                                                                                               Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 45 of 109



                                                                                                                                41




                       Yes

                       All     right           Did       you     direct           other      officers        to

        drive     ahead     to    Florence            to       arrange       for Debra             Milke    to

        be   brought      to     the    Pinal         County          Sheriffs Office

                       No

                       Detective            Ontiveros            was       your        supervisor

                       Yes

                       Did     you      have           converi.ion                 withDetectie

        Ontiveros        either        at    the      scene          or    back    at       the    station

10      house     after     the    body        nad      been         found

11                     Yes

12                     In    that       conversation                 was    one        of   the    subjects

13      discussed        whether        or     not      you          Detective          Saldate would
14
        go   to   Pinal     County and              speak        with       Debra

15                     Yes

16                     Were       you    instructed              by       Detective          Ontiveros

17      your supervisor                to    proceed            to    Pinal       County          and   interview

18      Debra

19                  -i-Yes


20                     Were       you    instructed              also by Detective                      Ontiveros

21      to   conduct           tape-recorded                   interview          of    Debra       Milke

22                     Yes

23                     Other officers                did proceed              to       Pinal      County    in


24      advance     of      you     isnt that true

25                     Thats correct




                                                                                                         MILKE_NSB011950
                                                   I--.-I_r-    f\t TT
                                                                                                                    Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 46 of 109



                                                                                                                              42




                        And    to     your       knowledge               those        other    officers

      got    in   contact        with       the          Pinal      County            Sheriffs Office

      to    arrange       for    Debra         Milke           to   come        down    to    the    Pinal

      County-Sheriffs                 Office

                          believe           thats what                happened

                        All    right             Did      you       have        any    conversations

      with    those       lead      officers              before         you     drove       down

 8z                     No
                        Had    Detective             Ontiveros              instructed          that      you

10    arrest      Debra       Milke

11                      No
12                      Had    you     related            to    any        other       officer      that     it


13    was    your       intention         to        go    down      to     Pinal       County       to   arrest

14    Debra       Milke

15                        had       not     talked         to       anybody

16                      Did    you     have         in    your       mind as           you    departed

17    Phoenix       for       Florence          to       arrest       Debra          Milke

18                        cant         really say                    had        set    my    mind but        it


19    was    there              was    thinking                about       it
20                      Did     you    have         any    facts           to    support       -- other


21    than    Roger       Scotts           statement                any     facts       to    support      an


22    arrest       of    Debra      Milke

23                      Other       than     Roger         Scotts statement                      no
24                      Okay          You      did not           drive          to    Pinal    County rather

25    you    took         helicopter                 is    that       correct




                                                                                                         MILKE_NSB011951
                                               CI   IPPIIC      II    PT
                                                                                                                  Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 47 of 109



                                                                                                                               43




                     That          is    correct

                    All       right             When       you     boarded          that    helicopter

     did    you    have       any       paperwork            with      you
                          may       hav              Im    sure          had       my notebook           with

     me
                     Did      you        have          tape      recorder           with    you
                    No
                    May             ask    how        it   was      that     you     were    gaingto
     be    able    to    comply          with        your     supervisor              to    Detective

10   ontiveros           instructions                 that       you    conduct             taperecorded

11   interview          if    you       didnt have                  tape       recorder

12                   First          of    all         it   was          suggestion          by    him      not

13   an    order         Secondly               of    course             dont         own         tape

14   recorder           but       Police        Departments             have       tape     recorders

15        was   going        to         Police        Department               Pinal       County    Sheriffs

16   Office              could          have     very        easily      borrowed           one    there

17                   Did          you    call        ahead    to     find      out    if    indeed        the

18   Pinal       County       Sheriffs Office                     had          tape       recorder

19                   No
20                   And          you    had          tape    recorder             that    you    could     have

21   taken       that    was       in     your       office did you

22                        dont           have        one           did not          own    any    tape

23   recorder

24                      How       much    trouble          would        it   have     been        sir      to


25   have       picked       one    up     before          you    left       620    West     Washington




                                                                                                    MILKE_NSB011952
                                                                                                                   Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 48 of 109



                                                                                                                                    44




                            dont        know              dont        own    one       didnt              use

     one

                       And    is    it    fair to          say    you       just never              use

       tape      recorder

                            would       never       say    never

                       Okay         But       its     your habit             and      custom          when

     conducting          interviews             not   to        record      them         is    that        correct

                       Thats correct                                                               ----




                       You    arrived          at    the    Pinal        County        Sheriffs

10   Department          at    approximately                five        six seven              minutes

     until      800      that       evening           correct

12                     If    you    are       reading       off my supplemental                           report

13   yes

14                     When       you    arrived           were       you    aware       that         Debra

15   was   as    the     Pinal      County           Sheriffs           Office

16                          was    aware       she    was       going       to   be    there               And

17   obviously          when            arrived                 contacted          the     personnel

18   there and         was     told      that

19                     And    were       you    advised          as    to    where       she was

20   located      within          the    complex           at    the    Pinal       County           Sheriffs

21   Department

22                          think       the    last       room in        the     back         kind         of    like

23     nursing         area             Im    not     sure you know                   if      it    was     used

24   for        sick     bay

25                     Had    you       instructed          anyone          that      that     is         where    this




                                                                                                      MILKE_NSB011953
                                                                                                                        Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 49 of 109



                                                                                                                                45




     interview          should       be    conducted

                       Again              remind        you             never       talked       to    anyone

     in   Pinal        County

                       This    area where               --    this medical                 facility         is


     within       the    jail complex                  itself       is    it        not
                       Thats        correct

                       In    the    other         areas       within          the    Pinal       County

     Sheriffs Office                 there are offices                    and        confetenc
     rooms    and       things       of    that         nature arent there

10                          dont     know

11                     Did    you    have         an    occasion          to    be       at    the    front

12   area    of    the       Pinal    County            Sheriffs Office                    before       going

13   into    the       jail    area

14                     No

15                     You    proceeded               directly          then         into       the    jail       area

16                          proceeded            to    fallow       the       Pinal       County       Sheriffs

17   officer            Thats where               he    took        me
18                     All    right              When    you       arrived          at    the    area       where

19   they    said Debra            Milke         was    at      was      the        door      opan    or    closed

20                     The    door    was         open
21                     And    who    did you            see    in       there

22                     Debra       Milke         and    some       other       lady              refer       to   her

23   aunt         It    may not       have        been        her   aunt        but

24                     Before       entering            the    room did you                   hear    any

25   conversation             between        Debra       Milke          and    this other             person




                                                                                                      MILKE_NSB011954
                                            rI   I2IC        CCt   IT
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 50 of 109



                                                                                                                                    46




                    Conversation                        No

                    Did    you     hear            any         kind      of    communication            or


      speaking      of    any    kind        between               these       two      people

                         heard     chuckling                      before            walked       in
                    Do    you     know            who        it    was       who    was    chuckling

                    No
                    Upon     entering                  the        room       did you       know     what

 8-   Debra    Milke      looked       like

                    No
10                  Did    you     have            to       ask     which          of   the   Lwo     individuals

11    was   Debra    Milke

12                       believe                  did

13                  What     did you               say            sir

14                  When          walked               in          introduced             myself      and     said      --


15    the   other    lady was          standing                   up    and         just      said      Debra

16    Milke         And    then       the         lady looked                 toward       Debra       and

17      assumed      that       was    Debra                   And      she    then       told    me    she       was


18    her   aunt     introduced              herself                   and         said Would               you

19    please    step      out    while                  talk       to    Debra

20                  Were     there          any         other          Pinal        County       Sheriffs

21    offices     sic       present               or     in       close       proximity          to    this       room

22    Pinal    County      Sheriffs officers                                   should         say

23                  Its         their facility                           Im        sure    they     were      passing

24    by         dont      know       what             you     mean

25                  Did     you       see         any        female          sheriffs deputies




                                                                                                       MILKE_NSB011955
                                            c-i   in     Ifl            rn
                                                                                                                        Exhibit 3
        Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 51 of 109



                                                                                                                        47




                          No
                          What    detective          accompanied          you       at    this    time
            Who   was    with    you
                          Nobody

                          Okay         Didnt        the    lady that        was      with    Debra

            didnt another             detective      go    with    her    --


                          Yeah

                          -- outside          the    roor

t2s2                           told    her    to    step outside          the       room    with

       10   Detective      Hamrick

       11                 Hamrick            All    right

       12                 He    didnt accompany                 me though
       13                 All    right         Detective          Hamrick       from the          Phoenix

       14   Police      Department       nontheless          was   on    the    premises           correct

       15                 Thats        correct

       16                 And    the    lady who          was    accompanying             Debra    was

       17   not      suspect      in    this   case        was     she

       18                 Not    that         know    of no
       19                 Did    you    go    into    this       little     room where            Debra

       20   was   located        then

       21                 Yes

       22                 When    the     other      lady       left did you close                 the    door

       23                 Yes

       24                 And    would       you    describe       this room             for the    Court

       25                 Its     probably          best    described          as         large    living




                                                                                                  MILKE_NSB011956
                                                                                                            Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 52 of 109



                                                                                                                               48




      room maybe           of          normal      house          It     had               desk     some

      medical       supplies            She   was      sitting         next           to    the    desk

      in      chair             was     sitting        in        chair           in    front       of    her

                     Would       you    say     that    15       by    15     is      the    approximate

      measurement

                     That    would       probably           be         good        guess

                     Was    there       any     other       sort       of    alcove          or

      little    --    another          part   ot     Lhat    -rbom       that          was    off          the


      side

10                     dont           know

11                   You     commenced          an    interview             at     that      point         is


12    that    right

13                   That       is    correct

14                   You     sat down         and     introduced             yourself

15                   Correct

16                   And     tell the         Court what              you     immediately                said

17    after    identifying             yourself        as        Phoenix              Police       detective

18    Detective       Saldate

19                     told          her what          was       investigating

20                   State       the    specific        words           if       you       would         please

21                     know            told     her         was       investigating                 her    sonts

22    disappearance

23                   What       else

 24                  After       that         told     her       that       we     needed          to    know

 25   what    was    going      on     and    told     her her          son      had        been    found       dead




                                                                                                        MILKE_NSB011957
                                                                                                                   Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 53 of 109



                                                                                                                                 49




                      And    she        responded

                      She    --            told        her her           son    had    been      found     dead

     or    had    been      shot       to    death           or    something           like      that

                      You    prepaed                    supplemental              report did you not

                      Thats            correct

                      Concerning                 the    statements              that    you      made     to   her

                      Certainly

                      Anu    you        reviewed                 that    report        today-

                      Yes              have

10                    And    does           it    not        say    in    your    report ApproxImately

11   1953    hours           explained                 to    Debra       her     son    Chris       had   been

12   found       in      desert            area        and       that    he    had     been      found    shot

13   to    death            Is    that       what           you    told       her
14                    Thats            correct                     didnt memorize it                       just

15   reviewed         the    report

16                    All    right                Is        it    true    that       that     was   essentially

17   the    very      first statement                        short       of    introducing             yourself

18   that    you      gave       to    Debra           Milke

19                    No

20                    What       other           statements              did    you    tell her before

21   you    advised         her       of    the        condition          of     her    son

22                       believe             my supplemental                    says    that           went    in

23   introduced          myself explained                           to   her what             was      working    on

24   and    we    were      working          on        the       disappearance           of      her    son

25                    And        she    asked          you         did    she    not        if   you    had    any




                                                                                                        MILKE_NSB011958
                                                                                                                     Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 54 of 109



                                                                                                                                    50




      news    concerning           the     disappearance                 of    her    son
                           dont      believe          so
                      Is    it   your       testimony              she    just sat          there         mute

      and    said nothing            in    response         to      that

                           dont      think      she     said            anything       in     response

      to    that        Then         went     into     the         statement          you       just       read

                      You    continued         to      state            that   she     was         also

      under    -irrt for the death                     of      her       son        did    yo.u-    -not2                      --




                      Thats          correct

10                    At    which         time you      described              in     your         report

11    that    some rather            strange       noises           and       statements              What
12    what      was      emanating           from Debra             Milke            Is    that      true

13                    Thats          correct

14                    You    then         proceeded        to      immediately              read      her    her

15    rights according                to    your      report             is    that       correct

16                    Shortly        thereafter              yes

17                    And    you     have     described              Debras conduct                   at


18    that    time as        being        hysterical

19                         dont      think            said hysterical

20                    Would      you       characterize              her as         that      she     was

21    crying
22                    She      was    trying     to     cry

23                    Did      you    state     in    your         report       that               Debra

 24   immediately           began     to     yell      What              what             She      then

 25   started      to      scream     and     make     noises            as    if    she    was      crying




                                                                                                     MILKE_NSB011959
                                              T-.rn   fl   f-f-i   nm
                                                                                                                   Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 55 of 109



                                                                                                                                51




        but    no    tears       were       visible                 then       explained       to       her

        would       not    tolerate          her       crying            She    was     also under

        arrest       for    the       death       of    her       son
                          Thats           corect
                           Is    that      precisely              what    you    told       her

                          Yes

                          And     you      have        testified earlier                that      you

        believed          that       this show          of    emotion          that    was     rdscussed
        was    feigned          emotion

10                        Thats           correct

11                        But     thats just                 an    assumption          on    your   part

12      is    it    not     sir
13                        Yes

14                        You     then      -- in           telling       her    you    were      not    going

15      to    tolerate          her       crying what were you trying                          to   accomplish

16      sir

17                              was   trying           to    accomplish          the    end    result that

18      me    and    her were             going    to       sit    down    and    we    were      going       to


19      talk       about        it
20                         Was    your      end        result also          that       she    was   going      to


21      tell you          the    truth

22                         Sure

23                         Okay           You     asked       her    if    you    could       record      this

24      conversation                 is    that    right

25                         Thats          correct




                                                                                                        MILKE_NSB011960
                                                                                                                    Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 56 of 109



                                                                                                                               52




                     Now       at     the    time that            you          entered          that    room

     you    did   not     have            recorder          with         you        did        you
                     No          did      not

                     You    had       not    inquired            as       to       whether       or    not    there

     was      recorder         available              to    you     at        the    Pinal       County

     Sheriffs Office

                     Im     sure there              was       but         no             had    not

                     Isnt        it    true         sir that                  youhad-          every

     intention       in    the      world        of    not    recording                  that    conversation

10                       had     been       asked       by my supervisor                        to    record

11   it      If   it was       up     to     me       that    decision               left       up     to   me
12     would      have     not      recorded           it

13                   And    you       chose       --

14                       wouldnt even                  have      asked             the    question

15                   You    chose         not     to    record            it isnt               that    true

16   sir
17                   She    said       she      didnt want                    it    recorded

18                   Didnt          she     say     before        she          didnt want              it    recorded

19   she    wanted         lawyer.

20                   Absolutely             not

21                   Others         that     you have            investigated                   have    said

22   they    wanted        lawyers           isnt that right sir

23                   Im     sure       they       have

24                   And    you       have      continued                to    interrogate             them

25   isnt that           true




                                                                                                        MILKE_NSB011961
                                                Inrnlflfl   nr    ri-I



                                                                                                                   Exhibit 3
   Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 57 of 109



                                                                                                                               53




                        And           have     put       that       on    the     report

                        Have         you    put     it    on    the       report        each    and     every

        time you       violated             their right to                 counsel

                        Yes            hatre


                        You      told       her     that       her       son     had    been    found       in


        the    desert       shot       to    death       and     she       was    under        arrest       for

        this murder             and    you    chose       not        to    record       the     interview

        that    you    were       going       to    conduct           with       her      is    that-       rect
                        She      chose        not    to       record       the     interview

  10                    Did      she        bell    you       that       she     had    never        been   in


  11    trouble       before

  12                    Thats correct

  13                    Was      that       early        on    in    the       interview

  14                    Toward         the     end

  15                    Toward         the     end       of    the       interview

  16                    Middle         to     end

  17                    You      indicate           in    your       report        that       the     conversation

  18    that    ensued          between       you    and        Debra          started     when       she    was

-.-19   in    high    school

  20                    Thats correct

  21                       Is   it    your testimony                 that        none    of    her questions

  22    to    you    had    to    do       with    the     facts          concerning           the    disappearance

  23    of    her    son

   24                      Thats correct

   25                      No    asking        no    questions             whatsoever




                                                                                                        MILKE_NSB011962
                                                                                                                   Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 58 of 109



                                                                                                                             54




                       That     is       correct

            MR        RAY       Your       Honor             believe      that         the    Court        has


     been       provided       with          transcript            of   the       interview          as

     well       as    Detective           Sldates            report      at       least      according

     to    the       pleadings           filed    by    the    State         is    that      correct

                THE   COURT          Thats            correct and              have       read      them

            MR        RAY       Thank       you

     BY    MR RAY

                       Detective            you       recall      the    interview            you    and

10        had    on    June    26th         1990

11                      Yes          do
12                     And     in    that    interview            you    indicated            that    your

13   technique          is    basically           to    have      the   other          individual

14   talk       about    80    percent           of    the    time      is    that       right

15                     Again        --


16              THE   COURT          Asked       and    answered         earlier this               morning

17   And    again        can        we    just get       to    wherever           it    is   you     are


18   going Mr Ray

19              MR RAY          All       right Your Honor
20   BY    MR RAY
21                      In    that       interview           is   it    fair      to    say    that        you

22   spoke       most of       the        time

23                      In    the    interview          with      you

24                      Yes

25                      Yes




                                                                                                   MILKE_NSB011963
                                                                                                                 Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 59 of 109



                                                                                                                          55




                       In    response          to        simply yes-or--no             questions        you

     would       go    on   as     much    as       five    pages       worth      of       transcript

     isnt that              true

                            dont        kiiow

                       Have       you     reviewed          that       transcript

                            have    it             have     not       reviewed         it
                       And    during          that        interview         you   gave       responses

     esseiitilly            attempting              to    psychoanalyze            DebraNilee
     isnt that              right

10                     Psychoanalyze                her
11                     Yes

12                          just told          you what                felt   about         Debra

13                     And    trying        to      explain           why   she   was       answering

14   the    questions            the    way        she    was    answering             is   that   right

15                          was    responding              to    your questions                 believe

16                     How       long     did the          interview          last

17                     Which       interview

18                     The       interview          at     Pinal       County          Im sorry
19                     Oh         Thirty       minutes or              so         forget           Its

20   in    my supplemental                         think

21                     And       during       any        part    of    that   interview         was


22   another          officer       present

23                     No
24                     That       violates          interrogation             policies         and    procedures

25   of    the    Phoenix          Police          Department           does      it    not




                                                                                                   MILKE_NSB011964
                                              -I   rr           rr-r
                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 60 of 109



                                                                                                                              56




                    It    does

                    Doesnt it                    Do    you    know

                    Not    that             know       of
                    Is    it     usually          appropriate               based         upon     your

     experience           for         male police              officer          to     interrogate

          female    subject           alone

                    As    far        as      know

                    Debra        Milke       was       never        --    and    after       that
     interview       concluded             she    was       returned        to        Phoenix        is

     that    right

                    Thats correct

12                  Was    she        handcuffed

13                  No

14                  That        is         deviation          from accepted                 policies        and

15   procedures           is    it    not

16                  No

17                  When        you       have    an    individual              who    has    been

18   arrested       for    first degree                murder its customary                          that

19   they    be    transported             without          handcuffs

20                  Its         customary             for    the        officer       who    has    made

21   the    arrest        or    officer          who    has        21    years       of   experience

22   to    make    that    decision

23                        see         Did    Detective             Ontiveros           ask    you    why

24   you had       not    conducted                tape-recorded                interview          when     you

25   returned       to    Phoenix




                                                                                                    MILKE_NSB011965
                                                                                                                  Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 61 of 109



                                                                                                                            57




                        He    asked     me    if    it    had    been       tape-recorded

                        And     you    responded          No
                        tIN01



                        Did     you    tll     him       you    elected          not    to    record       it
                        Mr Ray               told    him       the   truth that               she    did

        not   want     it    recorded

                MR RAY           No    further       questions             at    this    time

                THE    COURT          Cross-examination

                MR LEVY             Thank     you        Your    Honor

10



11                                          CROSS-EXAMINATION

12      BY    MR LEVY

13                      At    the     time of       the    interview             of    Debra    Milke      at

14      approximately            753      hours      sic            per your          report         at   the


15      Pinal    County         Sheriffs Office                in    the    room       that     you

16      indicated       would       you     characterize             the    present           defendant

17      Debra    Milke          suspect      at    the    time        to    have       been     in    custody

18                     When           first got          there        Probably               yes

19                      Did     you     as         result of-that                 give       her her

20      Miranda       warnings

21                      Yes

22                      Did     you    advise       her    that      she        had    the    right to

23      remain        silent

24                      Yes           did

25                      Did     you    advise       her    that      anything           she    said could




                                                                                                    MILKE_NSB011966
                                                                                                                Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 62 of 109



                                                                                                                                      58




      be    used    against           her      in    court

                        Yes              did

                        Did     you       advise        her      that        she    had        the    right       to


      an    attorney         prior        eo    any        police       questioning

                        Yes              did

                        Did     you       advise        her      that        if    she       desired        an


      attorney           one        would      be    provided

                         Idid
                        Did     you       ask     her      if    she    understood                 these     rights

10                      Yes              did

11                      What        was     her      response

12                      At     first she             nodded       her head              in    an     up-and-down

13    motion indicating                     yes            But   then              asked       her    to verbalize

14    it    and    she       said        Yes
15                       How    did you             advise       her of           her    rights

16                       Through               standard          Phoenix           Police          Department

17    card    which            used       to    carry

18                       Did    you       read       the    rights           verbatim           from       the    card

19                   That           is    correct

20                       Prior to           that       time you          had       revealed           to    her    that

21    her    son    was        found      in     the       desert       and        he    had    been       shot    to


22    death        is    lhat        correct

23                       That       is    correct

 24                      Did    you       note       her obvious              --    well           did you        note

 25   her    ability           to    understand             what       you     had       told      her     with    regard




                                                                                                           MILKE_NSB011967
                                                _I   IDl rri           i-r

                                                                                                                          Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 63 of 109



                                                                                                                                      59




     to    the    Miranda         rights which                  you     read       to        her    after      that

                    She      seemed           --           asked       her       to     be    quiet

     wanted       her   to    listen to                these       Miranda             rights which

     she    immediately            did               She   stopped           her       feigning           as   if

     she    was    crying         and    she          listened          to       the    Miranda           rights

     and    then    nodded         her     head            yes         And       then             asked    her

     to    verbalize         it    and     she         said        Yes
                    Did      you        speak         io    her       in    English-

                    Yes            did

10                  Did      she        respond            in    English

11                  Thats correct

12                  Did      she        have         any    difficulty                 in    comprehending

13   anything       that      you told                her       specifically                 with        regard      to


14   her    rights

15          MR RAY            Objection                    calls       for speculation

16          THE    COURT           Overruled                     The       witness           may    answer

17          THE    WITNESS               No

18   BY    MR LEVY

19                  After         you     read her               the       rights           and    she    both

20   nodded       and   responded               Yes         that        she       understood               did      she


21   instantaneously               or    otherwise               do     something             right after             that

22                  She      began        to         cry    again          and    --


23                  Did      you        see      any       tears

24                  No

25                  And      what        did you            tell       her       with        regard       to   that




                                                                                                           MILKE_NSB011968
                                               .-t   uoIrD      t--I Irr

                                                                                                                          Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 64 of 109



                                                                                                                                     60




     kind    of    activity

                         told    her          wasnt          going       to    tolerate              that

          wasnt     there       to    have       her    cry             was    there          to    gather

     the    truth

                    How       long     between         the        time that          you       initially

     made    --    sat    down       with    her        told       her her          son       had     been

     shot    to    death       and    read       her her          rights       and       arrived          at

     this point          that    you    tolc       hcr       tc    calm down             and       you
     wernt         -- you       were    just there                for her to             tell the

10   truth about              hw lcg         did       that       take        by    the       way
                     Several         minutes

12                   Now       when     you      say in your             report           she       immediately

13   settled       down        what    -- how          did    you       arrive          at    that     description

14                   Before            read      her her           rights

15                   After

16                   After            read    her      rights              told         her         wouldnt

17   tolerate       that       and      was       there       to    get       the       truth and              at


18   that    point       she    became        concerned            about       what             meant       by

19   arrest       and    that    kind       of    thing       and       was    more          concerned

20   about       that    and    never       mentioned             her    son            And     when

21   told    her that            wanted          her to       give       me    the       truth        and

22   talked         little       bit    about          that       and    she             as     Im     talking

23   she    says        What     do    you       want    to       know        what       do     you    want         me

24   to    tell    you         and       said                just want             to    know       the     truth

25        want    you    to    tell me        everything                  dont           want       you     to




                                                                                                      MILKE_NSB011969
                                            SUPERIOR COURT
                                                                                                                         Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 65 of 109



                                                                                                                                  61




        minimize          your    involvement                     just want             you    to       tell

        me    everything                And           asked       her       if    she    would          and    she

        --      told       her          asked         if   she     was       going        to   tell me

        everything          and    she said            she       would            And    then       we    began

        the    interview          from     there             And       then       she    began       to       tell

        me    about       how    she    had     told       Jim Styers              several          times

        about       her    son     but     she        didnt think                 he    would       go    that

        far          to    hurt    him
                          Was     she    the     one       who     picked          that      point       to


10      commence          that    subject            matter       about          Jim    Styers

11                        Thats         correct

12                        Based     upon       these         responses             did       you     feel      she

13      understood          her Miranda               warnings

14                        Yes

15                        And     having       read        the Miranda             rights          to    her     as


16      well    as    responding           to        my questions                 did you       feel          there

17      was    anything          you    left         out   or     did       you    fully advise                her

18      of    her    constitutional                  Miranda       rights

19                              advised       them      as    listed on                the   card

20                        Now      with       regard         to    the       remainder          of      the

21      interview           did     you    make        any       promises

22                        No

23
                          Did     you    threaten            her       in    any   way

24                        Absolutely           not

25                        Either        psychologically                     or   physically




                                                                                                          MILKE_NSB011970
                                                QI   IPPICR      CrI   IT
                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 66 of 109



                                                                                                                          62




                     Certainly             not

                     Did      you     --    well      when         say       that        let    me   --


      did   you     touch       her   in     any    way

                     Absolutely             not

                     Did      you     indicate        she    had       better       tell       the   truth

      or    else

                     Absolutely             not

                     Now        with       regard     to    her    responses              fterhe
      started       talking       about       Jim Styers           at    the    beginning            and   she


      didnt want           Chris      to     grow    up     to    be    like his         father        what

11    is    it   that     she    --   did she        begin        to    focus       on   something

12    right      away

13                        dont        understand

14                   With       regard       to    Jim Styers           as     distinguished

15    from her       son

16                      You   mean     about       Jim Styers           hurting          her    son

17                      Yes

18                      She   immediately            said that          she     didnt think

19    he    would    go    that       far    to    hurt     him

20                      Did   you     even    ask     her such               question

21                      Absolutely          not

22                      She   just jumped            to    that        statement

23                      Thats correct

24                      Did   you     -- how        did you       carry        on   this       interview

 25   Did    you    ask    her      very     many    questions           or    did you         just ask




                                                                                                 MILKE_NSB011971
                                             SUPERIOR COURT
                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 67 of 109



                                                                                                                                     63




     her    to    tell       you        what    she       felt     to     be     the    truth                How

     did    you    go       about        this

                       As     Mr        Ray    characterized                it              do    let        the


     person       talk       most of           the     time        as     you     can       see     from

     beginning          in    high        school                 let her          talk       and        we

     went    on

                       Well         there        is          point        there        in    your       interview

     where       you          where        she       talks       about         Jim and           hŁr--soind

     she    began       to    cry        and    no     tears       were        visible             Did        you

10   notice       that       again

11                     Yes

12                     And     then       you        said     that      you      told        Debra       she

13   wasnt        telling          the     truth you wouldnt                           tolerate              that

14   because       you       werent there talking                          to     her by accident

15   you    already          knew       what     had       happened            and     this is her

16   opportunity             to    tell you            the    truth

17                     Thats correct

18                     Now         right at           that     point how was                      she    -- was


19   she    looking          at    you
20                     We     were       directly            looking        at       each        other

21                     And        she    made             response        to     that            did    she        not

22                      You have          got        to    refresh        my     memory

23                      Did       she    not     tell        you        Look                just       didnt want

24    him to        grow           up     like       his     father Im not                         crazy           person

25   Im     not    an       animal              just       didnt want                him to        grow        up    like




                                                                                                             MILKE_NSB011972
                                                     IPIRICR CCI     PT
                                                                                                                         Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 68 of 109



                                                                                                                                 64




      that
                     Yes         she    did       make       that       response

                     Was    that        -- was           there      anything          that      preceded

      that    other    than       you telling                her     its       her opportunity

      to    tell you       the    truth           from    her       standpoint

                     No
                     These        are       in    quote       marks           her precise            words

                     Exactly

                     And    then        she went             on    into       high    school         and

10    some    background              is     that     so
11                   Thats            correct

12                   Now         in    this exchange                    was    she    -- was         it


13    basically           narrative                she    is      just talking             to   you
14                   Thats            correct

15                   Were        you    taking           notes

16                   Yes

17                   Now         up    to    this        point with regard                     to    the

18    format    of    reports               is    there      any     particular            format          in   an


19   ---interview     report          or     supplement             such      as     this       is   there

20    any    particular          way        its     to    be      structured          or    anything

21    like    that

22                   Not    that             know        of
23                   Is    this report               the      essentials             as   to    what       occurred

24                   Yes         it    is
25                   And    you        were       making          notes       all    along




                                                                                                     MILKE_NSB011973
                                             ci   ipPRICip    ThI IRT
                                                                                                                     Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 69 of 109



                                                                                                                                    65




                       Correct

                       You      already        told           us    she         didnt want             it

     tape-recorded

                       Thats           cofrect

                          If   she    had     agreed           to    have            it    tape-recorded

     what      would       you       have     done

                       Asked         Detective            Hamrick               to    go   get    me       one

                       And      you     were        in    the       Pinal            CountT Sher-iff

     Office

10                     Correct

11                     You      had     been    to        the       crime            scene      and    saw    the

12   body      of    Christopher            Milke         had        you        not

13                     Yes            had

14                     And      Roger       Scott        had        taken            you   to    that       spot

15                     That      is     correct

16                     And      you     had    interviewed                      Roger      Scott

17                     Correct

18                     So      you    knew     some        background                     facts

19                     Thats           correct

20                     With      regard        to        those       background                 facts did you

21   direct         her in       the    questioning                  form along              any      particular

22   pathway         of    question           and    answer

23                             didnt direct               her at            all

24                        Again was the                  --         lot         of    this report            is   written

25   up   in    essentially             narrative              style paragraph                        by    paragraph




                                                                                                             MILKE_NSB011974
                                                    IPRIP          rCI   IIDT


                                                                                                                        Exhibit 3
            Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 70 of 109



                                                                                                                                   66




t3sl          Was    she   actually            talking           to    you    that    way
                             Yes

                             If    you         asked            question           for example              Im
              just randomly             picking            out    page             last two    paragraphs

               starting      with       III    then        asked            then    the    following

               paragraph          Ithen asked                          If    you    asked      question

               did you     note        where         you       asked    the    questions

                             Yes

                             Its            simply             narrative       answer         Was    she

       10      continuing         to    talk         to    you          is    this simply          noted    as


       11      perhaps      another           paragraph           --


       12                    Right

       13                    -- what            was        stated

       14                    After            she    settled          down    and    you    told    her

       15      just want      the       truth             as    she    -- from her          standpoint           did

       16      she   go    into    any        more hysterics

       17                    No
       18                    Any        more        crying        without          tears

       19                    No

       20                    Any        tears        at    all

       21                    No         never

       22                    Did        she     indicate              that   she    knew    early    on    that

       23      her   son    was    dead         by         call       from Jim Styers          from Netrocenter            --


       24                    Yes

       25                              as     early as           245        p.m the preceding              Saturday




                                                                                                           MILKE_NSB011975
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 71 of 109



                                                                                                                              67




                   Yes

                   As        she       was     telling        you        such    things           for    example

     did   she    tell you              that    she     asked        Jim Styers             to    kill    her

     son
                   Thats correct

                   What          emotions         did        she    exhibit

                   None

                   As        she       was    going      through           this rendition...was

     she   stating          it     in    an    even     voice            or    how
10                 Normal              even    voice           Sometimes              the   only        emotion

11   she   had    was       of     some       concern        about        her    family not             liking

12   her   any    more people                  thinking             of    course thinking

13   she   may    be    crazy           when    she     really           isnt         and     stuff like

14   that        But    most of           it    was     just -- it              was         friendly

15   conversation                       mean      she    was        just talking             to    me
16                 At        the       beginning         or    in    the        middle      of    this

17   interview         did she           express any               concern       to    you       about    the

18   welfare      of    her        son        such    as      Im          so    worried          about    my

19   son what          is    going        to    happen        with        him         or    anything       lic
20   that

21                 Never

22                     Now        at    the     end     of    the    confession             --     it    was

23   confession             wasnt            it
24                     Thats correct

25                     She       did    confess         her    involvement              and       inculpate




                                                                                                    MILKE_NSB011976
                                                             rr Ir
                                                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 72 of 109



                                                                                                                                 68




     herself         as   planning        to        have    her        son    murdered             by    Jim

     Styers knowing                Roger        Scott       was        in    on    it    and       her     son

     would      be    killed       that        particular              day
                       Absolutely

                       And    that       she    knew        all     about         it    since        245 p.m
     the   previous           day
                       Thats        correct

                      And that           part       of     the    plan       was       to-   indi-cate-a


     missing         child     deception             at    Metrocenter

10                     Thats        correct

11                     After       all    of    that         did you          suggest          that        she

12   had   other alternatives

13                     Yes          did

14                     What    was       her ultimate               statement            after          that

15                     She    said              guess             just made                  bad     judgment

16   call

17                     When    she       said       that         was      there any           particular

18   emotion

19
                       None

20                     Now     after       that          point     what       was       her    main        concern

21   Was   it    about        --   what    was        it    about

22                     Her    main concern                 the    last       quarter          of     the    interview

23   was   her       job      getting          out        maybe        lifetime probation                        maybe

24   the   Court could             give        --    could        fix       her up       so    she      would

25   never      have      kids      just mainly                  herself




                                                                                                         MILKE_NSB011977
                                           rI   rI-flflr1    rI    jrrr


                                                                                                                     Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 73 of 109



                                                                                                                                        69




                        Did        she    express          any       concern         about          Jim
                        She    did        express          some        concern        about         Jim          And

          asked    her        why        and     she      says         Well          you       know        because

     he    had    to    do     it          And            asked        her     what       she       meant       by

     that         She    said            Well          kill      him               And         told     her       that

     the    best       thing        for her          to    do    was         worry       about       herself
     not    Jim

                        On    the        way    back       to    Phoenix           did        sh    c.n-Lti.i1e


     to    talk    with        you
10                     Yes

11                     And     what        was      her      -- what          were       her        concerns

12                      Getting           out       again        some        concern          about        her

13   parents            She        asked       me    if         would         call her          dad     when

14   got    back       and     she       thought          her dad            might       disown       her         et


15   cetera        so          told       her       that     was       her     family her family

16   will    not       treat        her that           way       and         she    thought          about       maybe

17   if      would       call        her employer                up          maybe       he    would       --     if


18   she    could       get        out    on    her       own    recognizance                   she     could

19   go    back          work        the       next       day        and      those       kinds       of     general

20   things

21                      Did    she        ultimately             ask       you     about       an     attorney

22                      She    did ask           me about              calling        -- when          she       asked

23   about       her    father            she       asked       me     if          would       call her          father

24   and    explain           to    him what           had      happened            and       why    she     did       it


25   and    see    if he           could       bail her          out         and    also get          her       an




                                                                                                           MILKE_NSB011978
                                                    IPPVP       rThi   IPT

                                                                                                                            Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 74 of 109



                                                                                                                                70




     attorney                 said            willt1

                       Did    she    ever     ask        for    an    attorney           during        --


                       Absolutely          not

                       Did    she    ever     invoke           her    right        to    remain

     silent by          saying              dont         wish     to    talk
                       Never

                       As       matter      of     fact         what       was     the     end    product

     of    this with          regard     to    her       statement           to    you     ahout.the

     effect      of     the    interview           and    your        being       there        and    listening

10   to    her
11                     She    told    me that            she    had     not       had    anybody       that

12   would       listen to       her     for            long     time something                  to    that

13   effect           and      was   the      first one           to    listen to              her     and

14   said she          was    starting        to    feel       better and then                   made

15   the    comment              think        Im        starting        to    get          little       bit

16   of    my    selfesteem back

17                     Based     upon      all     of     that        did     you       feel     at   any

18   point       in    her    confession           to    you     that      she     was     telling          you

19   these       things       without       knowing           what     she    was        talking       about

20                     Absolutely          not

21                     Did    she    appear        to     be    an    intelligent              person

22                     Very      very      intelligent

23                     Did     she   know     where        she       was     at    as    far as       being

24   at    the    Pinal       County     Sheriffs              Office        and        that    she    was


25   actually          under    arrest        for       her    sons death                before       she    even




                                                                                                      MILKE_NSB011979
                                           SUPERIOR COURT
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 75 of 109



                                                                                                                            71




     started       talking

                       Yes

                       Did    she    express to            you       any    confusion           or

     disorientation

                       None

                       Did    she    ever       indicate         to    you    she    didnt know

     why   she     was       there or       why      you     were      questioning          her
                       No
                       In    her description               of    the       facts    did    she       --   did

10   her description                ot the      facts         it     the    facts     as    you      knew

11   them         In    other      words        the     players            Jim     Styers Roger

12   Scott        Metrocenter             and     the      missing         child    deception

13   and   that        sort   of     thing
14
                       Generally          yes
15                     Did    she    want      to     talk      to    you
16                     Yes

17          MR RAY             Objection              calls      for       speculation

18          THE    COURT            The   witness          may       answer

19          THE    WITNESS            Yes        she     did

20   BY    MR LEVY
21                     And    after having              given        you      full explanation

22   she   said she           felt better            about      having       talked        to    you

23                     That    is    correct

24          MR LEVY                Thats       all         have        Your      Honor

25          THE    COURT            Redirect




                                                                                                 MILKE_NSB011980
                                          Qt   IppIrP      rri PT
                                                                                                                Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 76 of 109



                                                                                                                      72




                                      REDIRECT       EXAMINATION

     BY    MR RAY
                    Detective          Saldate           you    have       indicated        that

     you    perceived          Debra    Milke    as      being       an    intelligent

     person

                         believe       she    is

                    And    would       you    say     it   would          take      great

     deal    of    intelligence          fr aprson               who       is    ccud
     first degree          murder       of    their own         child       to    know    that

10   they    are    facing       same    very       serious      consequences

11                       dont        understand          the    question

12                  Dont        you    think         person          of    ordinary      intelligence

13   would       know     if    they have       been       accused         by      police      officer

14   of    committing          murder    of    their own         child           they    are   facing

15   some    very    serious          penalties

16                       believe       so

17                  And    yet this individual                   says           according      to   your

18   statement           that    she    wants       to   know    whether          she    can   get

19   out    on    her own       recognizance             get    lifetime probation                   or

20   whether       she    will    be    going       to   work     the      next    day      things

21   of    that    nature isnt that                  right

22                  Yes

23                  Which       is     inconsistent             is    it    not     with         person

24   who    would    be    of    ordinary       intelligence               as    you    have

25   characterized             her




                                                                                            MILKE_NSB011981
                                         SUPERIOR COURT
                                                                                                          Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 77 of 109



                                                                                                                                 73




                    Not     consistent          with        Debra

                    You     used       intelligent                to    describe          Debra            is


     that    right

                    Im      saying       that    only        because             that    Debra        didnt

     feel    she    did   anything          wrong

                    Is    it    conceivable             sir that                 you    led her to

     believe       things      were     not     that    serious

                    Absolutely           not

                    Isnt        it     true    that     you       sat       in    that    interview

     room    basically         right across            from       her        face-to-face

11   and    both    sitting       facing        each    other

12                  Exactly

13                  And     you      told     her that        Things are going                        to

14   be    all   right just calm down                       Im     here          to    get     the    truth
15                       never       told     her things           were          going    to    be     all


16   right           did tell her              that         was    there          to     get    the    truth

17                  Were       you     being    demanding              or    straightforward                    or   --


18                  Straightforward

19
                    -- or       quiet

20                  Never       demanding          just straightforward

21                  Trying        to    calm    down        the    hysterics             you    have

22   testified       that      she     exhibited

23                       never       testified         to    hysterics                  That    was        your

24   word        Mr Ray
25                  The     crying




                                                                                                 MILKE_NSB011982
                                         SUPERIOR COURT
                                                                                                                     Exhibit 3
 Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 78 of 109



                                                                                                                         74




                    The        feigning       crying yes

                    What        time had           -- let      me    ask     you         The     investigation

     that    you    had    conducted           before          going       down       there did

     that    include       an       indication        as       to    approximately               what

     time Debra          had    gotten        up    that       morning       on      December       2nd
                    No
                    You    had        no    idea     she    had      woken       at     approximately

     100      oclock           in    the     morning

                    No
10                  Did    you        have    any     information               to     suggest     she

11   had    been    up    the       entire     time until             you    were       there      at


12   800 oclock            in       the    evening        on    December             3rd

13                  No
14                  Did        you    have    any     information               to     suggest     how

15   upset    she    had       been       for that        period       of    time from            the


16   time she       learned          that     her    son       was    missing          until      the

17   time you       arrived

18                  No
19                  Did        you    haveany.-know1edge                   or    information            to


20   know    whether       she was           physically             capable       of    crying      tears

21                  No
22                  Therefore               its      again      your        assumption           that

23   she    was    feigning          because        you     did not         see      tears

24                  Yes

25                  And        its     your        testimony         today       that      you    did not




                                                                                                 MILKE_NSB011983
                                             SUPERIOR COURT
                                                                                                             Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 79 of 109



                                                                                                                              75




      go    into    that       little       alcove               and    get      paper      towel    or

      Kleenex       of    some       sort        to    give        to    her while         she was       crying
                              dont        know    what           alcove       you     are talking

      about

                     You were              in          small           room of      15    feet    approximately

                     That           was    your measurement

                     All        right            In          small        room the size             of


           living    room according                         to    your    measuremnt.-Andyou
      did not       see       another       room in               that    area

10                            didnt        see    another               room        Of   course           didnt

11    look    around either

12                   And        sitting          straight               across      from    her     you    did

13    not    take    her hand             and     touch           her    knee

14                   No         sir

15                       To    try to       calm her              down

16                       No     sir

17                       And    your testimony                    is     that    in      this interview

18    as    with    your       interview              with        Roger       Scott       because    of    your

19    means    of    interrogating                    an     individual             the    truth    just

20    pours    out
21                       By    me    asking           the    person being                 truthful       with

22    them usually              they        tell       me        the    truth yes

 23           MR RAY                Nothing           further

 24           THE    COURT            Thank           you        Constable          Saldate         You    may

 25   step    down




                                                                                                     MILKE_NSB011984
                                                 SUPERIOR COURT
                                                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 80 of 109




                      Mr     Ray        your    next       witness

              MR RAY             Call    prMartin            Kassell       to    the       stand

              THE    COURT         Would       you    be    kind    enough       to    go    out    and

     get   him

                      Dr     Kassell please                 come    forward            Come          to    the

     clerk this young              lady right          here        give    her your          name    and    be


     sworn



                                        NKASSELL
io   called    as         witness       herein havinq              been    first 4ttlv         sworn was

ii   examined       and    testified       as     follows

12



13                                       DIRECT       EXAMINATION

14   BY    MR RAY

15                    Doctor please              state       your    name

16                    Martin       Kassell

17                    And    are    you    currently          emloved

18                    Do    you    want    me    to    use    the mike          or    no

19            THE    COURT         It    depends       on    how    low you          talk     sir

20           HE      WITNESS            Okay           will    use    the       mike

21                    Say    again        sir

22         MR PAY

23
                      How    are you       employed

24                    Im     employed          by the       county         Im        the    pychiatri
     in    charge    of    the    psychiatric          unit    at    the    Durango         Jail




                                          SUPERIOR COURT
                                                                                            MILKE_NSB011985
                                                                                                          Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 81 of 109


                                                                                                            VO.J




                           IN   THE    SUPERIOR         COURT          OF THE       STATE      OF ARIZONA

                                      IN   AND    FOR       THE       COUNTY       OF MARICOPA

                                                                      OPI/IAJL/e         VvfuwiI/tA/iSf


       STATE    OF   ARiZONA
                                                                  i/OiiZ        Pfttf
                           Plaintiff

          vs                                                                       No     CR   8912631
                                                                                          CR   910048AP
       DEBRA   JEAN    MILKE

                           Defendant

       ____________
 ii



                                                      Phoeni              Ar
                                                                                                      P
 11                                                                                ona
                                                   Septembe                11       990



 13



 1-i




       BEFORE        Th     Honorable            CHERYL                HENDRIX




 18



 19
                                 REPORTERS             TRANSCRIPT               OF PROCEEDINGS

 20



 21




 23


 24    Prepared      for    Appeal                                                        By   Pauline Wood
       Copy                                                                               Official Court Reporter




                                             SUPERIOR COURT
                                                  PHOENIX   APIZONA                             MILKE_NSB012083
                                                                                                            Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 82 of 109




  10



  11



  12



  13


  14



  15


  16



  17


 18



 19


 20


 21


 22



 23


 24


 25




                            SUPERIOR COURT
                              PHOENIX   ARIZONA
                                                       MILKE_NSB012084
                                                                Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 83 of 109




          TN ES                                                 DE   CE     RDE   RCE     VDE

        ARNANDO     SALDATE

                   By    Mr   Levy
                   By    Mr   Ray                                    18




                                                                                        Page

        ARGUMENT        BY   MR    RAY                                                    27


        ARGUMENT        BY   MR    LEVY                                                   29


        REBUTTAL        ARGUMENT     BY   MR   RAY                                        32



  it



  11



  12    JURY   VOIR      DIRE                                                             48




  1-4




  15




  19


  20



  21




  23



  2i




                                          SUPERIOR COURT
                                            P-4OENX   ARIZO4A
                                                                          MILKE_NSB012085
                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 84 of 109




                                             APPEARANCES
      For    the    State

                   Noel             Levy
                   Deputy    County       Attorney
 -4




      For    the    Defendant

                         Kenneth    Ray
                   Court-Appointed           Counsel




10                                                                                       Phoenix        Arizona
                                                                                         September       11 1990
11




12                 THE    COURT      CR     89-12631              State    of    Arizona      against    Debra

1$    Jean   Milke          Time    set     for    continuation             of    all   our    hearings

                   MR LEVY          Noel     Levy       for       the   State

is                 MR RAY          Kenneth        Ray    on       behalf    of   Ms     Milke     who    is


      present        Your    Honor

                   THE    COURT      All     right

                           Mr Levy            think       you       requested       some      rebuttal

19
                   MR LEVY          Yes      Your       Honor

20
                   THE    COURT      Im      ready       to       listen    if   you    are    ready    to    proceed

21
                   MR.LEVY          Thank     you        Your       Honor           will      call Detective

22    Saldate

23
                   THE    COURT      You    were        previously          sworn Mr Saldate                  Please

      remember       that    you    are    under        oath

                                              Next page                 please




                                            SUPERIOR COURT
                                              PHOENtX   ARIZONA                               MILKE_NSB012086
                                                                                                         Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 85 of 109




                                                        ARMANDO              SALDATE

     ci1led     as         witness          herein having                     been       Previously         dul sworn             was

     examined        and    testified             as    follows



                                                       DIRECT              EXAMINATION

 BY     MR     LEVY

                           Detective             Saldate you have                        already       testified        you    were

     about    22     years       on    the       Phoenix           police          force      before     you    retired

     Could    you     share       with       the       Court          about        how    many    interviews          of


     suspects        that       you    have       conducted

                           Probably          200       or     more

                           And    how       about       with          the     homicide         unit

                           Fifty       to    seventy-five

                           And    you       indicated              that       you      taught     at    the    Phoenix


15Police       Academy            taught          interviewing                    suspects       for        period     of     time

                      LNol_jever                   taught             interviewing                     taught    some       other


1_parts       of     police       work           but    never              interviewing                 have      hard        time


1el1ing            someone        how       to    conduct             interviews

                           In    all    of       these        interviews                 if      person       invoked       any
19



0aspect        of     Miranda           whether             it     be       for   an     attorney      or     silence         did

         so    not         in    your       report

22
                           Absolutely

                           In    every       case

                           Yes

                           Using       the       example           of      Shawn       Running     Eagle       that   Mr      Ray




                                                 SUPERIOR COURT
                                                    PHOENIX      ARIZONA                                MILKE_NSB012087
                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 86 of 109




      used       yesterday           have    you     obtained                   copy    of     that       report      this

      morning       through          Phoenix       Police           Department           Detectives
                           Yes

                           And       have    you     re-reviewed                 that    particular             supplement

                           Ihave
 6-                        In    reality how                 did        that     particular              interview      go
           know    we    discussed          perhaps          reading            it   verbatim             Nevertheless

      to    shorten       this up            bit considering                     the    hour        just explain

      briefly       how    that       went     how       that           interview        actually           went

10                         The       interview          took       place        on     12/19       of    1987    at


11    approximately             1540    hours            Detective              Larry        Martinson          and    myself--

12         was    the    case    agent       and     Larry         Martinson            was    my assistant                    was

13    investigating             the    double       homicide              of    Herbert        Williams          and    his     wife

1-    at    2425    East       Saguaro         Mr        Running           Eagle        had    become            suspect

      had    id           number       of    fingerprints                 within        that       home         He    and     his

16    cousin       had    become       suspects                They       were       picked        up     transferred           to


      the    main       station

18                         Later            interviewed                 Shawn    Running           Eagle              began

19
      the    interview          at    approximately                1540        hours          My    interview          was

20    typical       ofmy interviews                      We      spoke                 spoke       with    Shawn

      explained          the    situation          to    him               told        him         wanted       the    truth
                                                                                                   ---


22
      We    spoke       about    the    evidence             that       was     facinghim                his    fingerprint

23
      He    spoke       about    wanting       to       talk       to          psychiatrist               thinking          that-

24    saying            didnt understand                 him on           several        occasions                    tried to

 5tell him                did understand                him        and     would        try    to anyway               and




                                              SUPERIOR COURT
                                                   PHOENIX    ARIZONA                                   MILKE_NSB012088
                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 87 of 109




     approximately           4iminiit                           he    indicated           to    me    that      he


     wirxted      psychiatrist             and       then       also       indicated           that    he    winted      an


     attorney     and    wanted       to    remain            silent

                        Did   you     so    note          that

                        Immediately             noted         it yes
                        Did   you     ask       him       any       questions          after     that

                          explained             to    him my          position but several                       minutes

     later     after he       didnt respond                           terminated           the       interview         after

     he    finally asked        for    an       attorney             again

10                      And   after        he     asked         for    an       attorne                                  inue

11   tg    plain    your      position               is    that       so
12                      Yes

13                  -You      did not           actually             ask    him    questions

14                      No

15                      Thats what              your       supplement             reveals

                        Thats       correct

                        Was   he    ultimately               convicted



                        Did   this --           so           mean          in   that    particular              case   that

20   was   your example         where       it       doesnt always                 work        and    he   dkn         want

     to    talk

22                      No

23
                        Bt inny event                        you      noted       he   requested           an    attorney

                        Absolutely

                        Other      than     telling            him your          position you explained




                                           SUPERIOR COURT
                                                PHOENIX   ARIZONA                                MILKE_NSB012089
                                                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 88 of 109




     what    facts       you    had
                          What       facts         had         why           was       there

                          Other       than    that           you       didnt ask              him any       questions

     you    just

                          No         When    hejs                 for    an       attorney          again          terminated

     he     intervieW

                          And    was       there     ever              problem          in    the    processing          of    this

     case

                          We    had         voluntariness                hearing             and    the    statements

     prior to       that       portion             and       actually             he    never       said anything             after
10


     that     anyway             were       found       to     be      voluntary             and    we    proceeded       with

     the    case         It    was    held    before           Judge         Gloria          Ybarra

                          Did    the       Judge     make        any     comments             about       your    approach
12


     in    this particular             case

                          She made            comment            regards           to    his       rights           began

               began          reading       him his          rights          --    he    was         criminal       justice
16when


student            at    Scottsdale          Community              College             As          read    him    his    rights

           began    to    recite       his    rights           out      loud                 let    him    finish             again
18he

             his    rights                 told    him           would        read       the       rights       verbatim       from
19read

            card        and      did         And     finally            he    understood                  And    Judge    Ybarra
0the
             that       that    was    quite       well          that             did    --    after he          initiated

     reading       his    rights       by    memory                 still continued                  on    and    read    them

     verbatim       through          the    card
23

                          The    rights       card

                          Yes
25




                                              SUPERIOR COURT
                                                   PHOENIX   ARIZONA                                     MILKE_NSB012090
                                                                                                                     Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 89 of 109




                             Did        you       use            taprecorder
                             No

                             Do        you       use        or        have       you    used       tape    recorders             in

     interviews

                             .I    dont           use            tape         recorder            in   interviews

                             Is        there            particular                    reason

                             Several              reasons                        think       that         tape       recorder          is


     sometimes           not            good       tool          to     use           not    as    far    as    the       detective         is


     concerned            but          as    far       as     that         person           is    concerned               That    person

10   gets    intimidated                    by    the       tape        recorder                 doesnt wish              to    feel

     doesnt           feel        as    free       to       be    able           to    express         theirself                AndIm
12
     there       to   get         the       information                 as       that       person       wishes          to    tell    me

13
     And    if    she     is                he    is    held           back       hya        tape      recorder           or


14intimidated                     then       Im        not       going           to    get       the   information

15
                             Has        it       been         then           your       experience             in    not       using

16   tape    recorder              that          you    have          been        more       successful             in    contacts      that


17
     the    suspect          is        willing          to       talk        to


18                           Correct

                             Now            on    the       subject                                            you        interviewed
19



20
     him on       12/3       of89            starting             at       1248         did you          not

21
                             Yes                 did

                             And        did you             give        him his             Miranda      rights
22


                             Yes                 did
23


24
                             Did        he       indicate             he     understood

                             Yes            he    did
25




                                                       SUPERIOR COURT
                                                            PHOENIX    ARIZONA
                                                                                                                MILKE_NSB012091
                                                                                                                                 Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 90 of 109




                         Did       he    continue           to    talk       about      this Phil          person        who

     supposedly         took       him to       Metro        Center

                         Thats           correct

                         Did       you    then      tell him            actually          Phil      didnt exist and

     that    you    knew      Chris was          dead        and       that    sooner         or    later he        was     going

     to    have    to   tell       you    the    truth

                         Thats           prrect

                         Did       you    then      tell him you               would       just leave           the      room

     for      little         bit    and       let him consider                 -tha-t     arid     you    would     be    back

10                       Thats           correct

11                       Did       you    come      back         in    at    1342    hours         and    resume      Ehe


12   interview

13                       Approximately yes

14                       Did       he    finally       agree           to    tell you         the      truth

15                       Yes        he    did

16                       Now        with       regard        to       the    facts      and      the     truth did          it


17   turn    out    where      he       indicated           the       body    of    the    child         was   on   99th       Avenue

18   just north         of    Happy       Valley       Road            the    child       being        Christopher          Milke

19
                         That       is    correct                He    was    there

                         Did       he    tell you           that       they    threw       --      that    Styers        threw
20



21   the    bullet      from -- the             remaining              bullets       and      casing       from the         gun

22
     on    Union    Hills      on       the   way     back        to    1-17       from 99th           Avenue

23                       Yes        he    did

24                       And       were       those     found

25
                         Yes        they      were




                                                SUPERIOR COURT
                                                  PHOENIX   ARIZONA
                                                                                                       MILKE_NSB012092
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 91 of 109




                        And       then    did       he       tell you           that       Styers      gave       him       his

 2iin     and    the    shoes          that    he     wore         in     the       wash      when    he    had       killed

 3the     boy
                        Yes        he    did

                        Did       you    then       find        the       gun       in   his    closet       that       he       had

 6Jeen     given       to    dispose          of    and       did        it    turn      out    to    be    Styers gun

 7that     he    had    bought          from       James        Hicks          in    late      November

                        Yes        it    did

                        Did       the    shoes        that         he     said Styers            was       wearing          in    the

lOwash turn           out    to    be     afteroot                      casts       were      done    and    so       forth       per

llDr      Birkby that              James       Styers feet went                          in    those       shoes

12                      That       is    correct

13                      Were       there       tracks           in       the    wash       similar to            the    tracks

14f     those        tennis       shoes

15                      Yes        there       were

16                      Did       he    indicate             there        were       three      shots       that       he    heard

17                      Yes

18                      And       did he       indicate                 that    James         Styers       had         .22       revolver

l9-       shot

20                      Yes        he    did

                        Were       the    three          --     was       Chris Milke            indeed          killed       with
21


22three        shots    to    the       bckf             the      head         with           small    caliber              turning

23out     to    be      .22       caliber

24                      Yes        he    was

25
                MR     RAY         Your       Honor               object         on      the    grounds          of    leading




                                               SUPERIOR COURT
                                                   PHOENIX    ARIZONA
                                                                                                       MILKE_NSB012093
                                                                                                                        Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 92 of 109




      and    improper        comments        about         expert        testimony         in   this    regard

                 THE       COURT         Sustained

      BY    MR LEVY
                           Was     there     indeed              $5000         insurance        policy    held    by Debra
                                                  _____________
      Mi    ke
                 MR RAY             Again        same       objection

                 THE       COURT         Overruled

                 THE       WITNESS                  ther

      BY    MR LEVY
10                          So    with     regard      to     these          facts    then       they    have    turned

11    out   to   be    accurate          based    upon        your       investigation            your    completed

12    investigation

13                         Thats         correct

14                               believe     questions                were   asked    to   you    with    relation

15    to     confession            by    Debra    Milke          on     12/3   of    89    commencing       at    1953


16    hours        Did      she    tell you       that        she       agreed      with   Jim Styers       to    kill

17    her   son

18               MR RAY             Objection         to      the       leading      form of      the    question

 19              THE       COURT         Overruled

20               THEWITNESS                Yes      she       did

21    BY    MR LEVY

 22                        Did     you    discuss          the        aspect   of    the   insurance       policy

                      --
 23with      you

 24                        Yes

 25
                                  with   her          mean              Im     sorry




                                             SUPERIOR COURT
                                                 PHOENIX    ARIZONA
                                                                                                MILKE_NSB012094
                                                                                                            Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 93 of 109




                                                                                                                                  11




                              Yes     she    did

                              Did    she    acknowledge                 Roger       Scott       was    part     of    the    plan

                              Yes     she    did

                              Based    upon       your        investigation                    was    it   --   was    the       child

     told    that        he    was    going       to    be     taken          to    see       Santa    Claus     when       he    was

     taken     by    Jim Styers             from her           apartment

                 MR       RAY         Objection                That       would          be    hearsay

                 THE      WITNESS            Yes

                 MR       RAY         And    leading

10               THE      COURT              will       allow           the    answer          to    stand

11   BY   MR     LEVY

12                            And    did    she    tell you              that       was       the    situation        in    her

13   confession

14                            Yes

                              Did    she    describe           to       you    the       clothes       that     Chris       chose

16   to   wear      on    that       morning

17                            Yes     she    did

18
                              And    were    they       boots            Levis            sweatshirt          with          yellow

19
     dinosaur        on       it

20                            Thats        correct

21                            Excluding       the       specifics              of       the    yellow      dinosaur based

22   upon    your        investigation             is    that           what       he    was    wearing

23
                              Yes

24
                              Based    upon       your        investigation                    was    there          situation


25
     at   Metro      Center          where    Chris           was       reported          missing       on    the     afternoon




                                              SUPERIOR COURT
                                                    PHOENIX   ARIZONA
                                                                                                        MILKE_NSB012095
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 94 of 109




                                                                                                                                     12




     of   Saturday        December                   of        89
                         Yes         it    was

                         Is    that        what      she        told       you    was       part       of    the    plan

                         Yes        she     did

                         With       regard then                            lhosp        fpct       nd th orrohra
 6facts          was    her confession                 corroborated                   by    the    actual          facts       of    your

     investigation

                         Yes        it     was

                 MR RAY             Objection                  insufficient                foundation               Also       improper

10   conclusion

11               THE    COURT             Overruled

I2BY      MR     LEVY

                         Now        with        regard         to     the       procedure          of       the    confession

14   did she      ever    ask       for     an       attorney

15                       Absolutely              not

16                       At    the        end          after          she       gave       her    confession              did       she

l7ask     you     to    assist       her        or   ask       you        if    you    could       get       her an       attorney

18                       She    asked           me   to    call           her    father          and    ask       him    to    get    her

ivan      attorney

                         Did    you        do    so

21                      .Yes             did

                         Now        there        has      been        an       allegation          made           and    in    addition

23to      that    there has          been            tape        submitted             into       evidence          by    Mr Ray
4being         the     tape    purportedly                of     Debra          Milke       to    Dr        Kassell       on    December-

25strike         that          on    last        Friday which                    was       September          7th             believe




                                                 SUPERIOR COURT
                                                     PHOENIX    ARIZONA
                                                                                                            MILKE_NSB012096
                                                                                                                          Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 95 of 109




                                                                                                                                    13




      of     this    year         Have    you     had          an    opportunity              to    listen to              that    tape

                            Yes          have

                            Now     in    relation              to        the    actual       confession             of     12/3    of

      89       what    struck       you     while         you        were        listening          to    that       tape

                            Well      the      tape       is        very        similar to          my testimony                   The

      facts     -- the       fact     that           entered               the    room        the    fact       that          read

      her    her rights            the    fact        that                had    told       her    abopt       her    arrest the

      fact     that    she               told     her about                 the    penalties             regarding           to    the

 9arresi-           tht     sh     was    going         to      be    undQr             Everything             was    similar to

10    what          have    testified          to
11                          Now     you     heard         her purported                     crying       on    the    tape

12                          Oh yeah            She      --      she        indicated          in    the       tape        though

13    that           when    he    asked       about           her    crying                 think       she    said       she     was

      angry          And     of    course         she          wasnt            angry       that    day

15                          And    did    it    have           also        something          to    do    with       the     very    fact

16    it was        being    tape     recorded

17                             made      mention          to        that          She       said    she       didnt know            whether

18    that    was          reason     why      she      was         crying        or    not

                            And    she    did                  she    wanted           --    she    did              in    that     tape
19                                                say                                                         say

20    that    after her rights                 were       read        to        her     she       said    sQnehir.ng                the

      effect        she -had      never     been        in      troub             sp    she       didn         know       what     her

rights              really     were

 23
                            Yes

                            And    then     she      claims           she        asked       for    --
.24



25                          She    claims       then           she    asked        for      an     attorney




                                                SUPERIOR COURT
                                                     PHOENIX    ARIZONA
                                                                                                          MILKE_NSB012097
                                                                                                                           Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 96 of 109




                                                                                                                                    14




                              Are       you    aware               so      apparently             she    understood           her

      rights

                              She       said    she        didnt           in    the    tape         but      --


                              Going       back        to    the       actual          confession              did     it    appear

      she    understood             her       rights

                              Yes

                              Going       back       to     the       actual          confession              when     you    read

      her    her       rights was             she    sobbing              and    crying        or    was      she     calm    and

      listening

10                        She           was    calm very quiet                        and    listening                     asked    her

11    that       before            began       reading           the       rights       and       she    did what             asked

                              Just       to    be    clear did                  she    ask     for      an    attorney        before

13    her rights          were          read    to       you      sic           that    night

                              No
15                            Did       she    ask       for     an       attorney          after       her rights           were    read

16    to    you    --    to    her by          you       that      night

17

 18                           Are       you    aware               you      are       not    aware are you                   because

19    of    the    rule       of    exclusion              that           Mr     Kirk       Fowler       testified           yesterday

20    as    to    the.precise             time       supposedly                 she    told       him    in    his     investigation

21    as    to    when    she       wanted          an     attorney              that       she     said It was               right

22    after       he    told       me         was    under         arrest              which        would      have    been        before

 23   her rights were                   read         You        are       not    aware       that       thats what            he    testifi

 24   to    yesterday

 25
                              In    any       event              well           one    other        question          however on




                                                 SUPERIOR COURT
                                                      PHOENIX   ARIZONA                                      MILKE_NSB012098
                                                                                                                           Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 97 of 109




                                                                                                                                          15




     that     tape       She     expressly            stated              purportedly                 she    asked        for        an

     attorney      after her          rights          were           read            Is     that       what       shc     said on

     that    tape
                         Thats what               she       said on             the       tape

                         Is    the    truth          in     fact          of    the       matter based                   upon        your

     prior testimony              she       never         asked           for    an       attorney

                         She     never       asked          for       an
                                                                               attorne
                         Now      the      other          general              aspect        with       regard           to    voluntarine

     as    distinguished          from Miranda                  warnings               is    that       her will              was    yrborn
10   by    you     Was    there       any       --    well you                  said        she       was    all    right when

ii   her    rights were          read      to    her       and        that       she        answered          them             After

12   that     any more         hysterics             or    crocadile                 tears

                         Never       hysterics                  She        began       again           andl        told        hen

14   wouldnt tolerate                that       and       then        we       began        to    talk       and          told       her

15
          wanted   the    truth       from       her            And        during           the       time    Im        telling           her

16        wanted   the    truth         she      is       telling              me     you        know        Okay             okay
17
     And    then      asked       her      if    she       is        going       to    tell me              the    truth        and       she

     said     Yes
19
                         Now     again           in       all        of    your       experience              with       the        Phoenix

20   Police      Department          and    in       all     of       the       interviews              you       have        done    of

21
     suspectsif           they       have       invoked              their right                 to    silence          or     requested

22
     an    attorney       have       you    always           noted             this

23                       Always

24                       Now     what       about          if             person            in    your       prior       experience

25
     appeared      not    to   know        what       was       going           on    or     didnt understand                             Have




                                            SUPERIOR COURT
                                                PHOENIX    ARIZONA
                                                                                                         MILKE_NSB012099
                                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 98 of 109




                                                                                                                                     16




     you    ever    dealt       with       any        nuts

                          Ihave
                          Have       you       so     noted          it       in    your    report

                               have

                          And    did       you        go       on
                          In    that       situation                     at    that       point       it    was    --I        used

          tape    recorder            He       said           that       he    understood             his    rights then                 he


     said    he    didnt         and       we       proceeded                 with         tape       recording               Later

     he    was    found    to    be       totally              irrational             and       was    sent       to    the    mental

10   hospital

11                        So    you       do    note           those          sorts of          things

12                        Certainly

13                        Now        in    this particular                          case    you       did    not       note    that

     she    ever    invoked          her       right           to    silence              you    did       not    note       she    requeste

     an    attorney        and       you       did not              note       them       because                for    what       reason

                          There       was       no      reason            to       note    it         She    never       asked       for


17   an    attorney       nor    asked          to      remain            silent

18                        In    your       report with regard                              to    its       format        did       you

19
     put    down    what       she    told          you

20
                          Yes

                          Dr     Fritz          testified                 yesterday                   and    Im        just telling

22   you    to    accept       this -- that                   your        report          was    altered          and    fabricated

     And    going    through          it       page        by       page        coming          to    Page             everything
23


24   appeared       to    be    all right on                    my       crossexamination but                           he    took


25
     exception       with       the       fact        at      the        very       last paragraph                you    said        It




                                               SUPERIOR           COURT
                                                    PHOENIX    ARIZONA
                                                                                                            MILKE_NSB012100
                                                                                                                             Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 99 of 109




      should       be    noted          that       this interview                    was      not     taperecorded                 because

      Dnbra       refused          to    have       her statements                       taperecorded                   and        therefore

      the    whole       thing according                          to    him         is   either        fabricated             or     altered

      Now    --


                   MR     RAY            Objection                 conclusion              by    counsel

                   THE    COURT               The       objection              is    overruled

      BY    MR     LEVY

                              Is    there          any       particular              reason          that       you    put    that

      statement          at    the       end       of    your          supplement

10                            So    people          would          know        thats why              it    wasnt        taperecorded

ii    Thats not           --       that       portion             of    the     interview             was       not    the    most

12    important          part       of    the       interview                   Thats           one    of       the    mechanical

      things       of    the       interview             that          would        be   at     the    end       of    the    supplemental

                              Again           listening                to     the    tape       of    Debra       Milke       of     September

15    7th         urportedly             in    front of                Dr      Kassell did                 she    happen        to    mention

16    the   tape-recording                    aspect          of       your          terview          of    her back          on     December

17


18



19
                              What       is    it       you       recall        her      saying        in       that    taped        statement

                          5he said he did not want                                       me     to    tpe-recordit

21                 MR.    LEVY            Your          Honor                 think      thats all                    Quite    frankly

                                                        --                                                                             else
22    my mind       is    blank          and                  that           probably         means             have    nothing

23
      to    ask     but            wonder          if         might           take         moment          to    look    at    these

 24
      notes

 25
                   THE    COURT               Of    course you may




                                                    SUPERIOR COURT
                                                        PHOENIX    ARIZONA
                                                                                                            MILKE_NSB012101
                                                                                                                              Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 100 of 109




     BY    MR     LEVY

                         Well        Im     not       sure           this has          much    to   do    with    anything

     but     anyway       so    we    will       all       know         you       didnt hancuU                  Debra    Milke

     on    the    trip back      to    Phoenix               is       that    correct

                         Thats        correct

                         However was                the      car       you    were       in    driven      by      Pinal

     County       Sheriffs Deputy

                         Yes

                         And    was    your        car       followed             by    two    other Phoenix            Police

10   detectives

                         Yes         And    it     was               full-screened             vehicle     with          screen

12   between       us   and    the    driver

13                       And    is    that       the       kind        where       you       cant    get   out     the    back

14   door    unless      someone       opens          it     on       the    outside

15                       Thats        correct

16                MR    LEVY         Thats         all            have

17                THE   COURT         Cross-examination

18


19                                                 CROSS-EXAMINATION

20
     BY    MR     RAY

21
                         Mr     Saldate            talking             about       the       Running     Eagle    case

22   in    that    case       before       you     commenced                the    interview        with    Running        Eagle

23   you    had    already      developed                  fingerprint                 and    had   connected       that


24
     to    Running      Eagle    before          commencing                 the    interview             isnt that        rightj

25
                         Thats        correct




                                            SUPERIOR COURT
                                                 PHOENIX   ARIZONA                                  MILKE_NSB012102
                                                                                                                  Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 101 of 109




                        In       this particular                  case           involving       Debra     Milke          your

                                                                                    Scotts          statemcnt            you    had
      tnstirnony     has      been      that       but        for       Roger

                                                 evidence              to   connect        Debra      Milke        to    this
      absolutely       no     physical

      crime isnt that                  right

                        Thats           correct

                                                                             factual       difference          between          the
                         So      there      is    at    least


      two    cases     isnt that               correct

                         Probably              yes
                                                            have        physical          evidence        connecting            the
                         In      one     case     you

      individual        to    the       crime     and       in    the        other       you   do    not      is    that       right
io



11
                         Yes

                                                  And       isnt            it    true    that      because        you    had
12
                         All      right
                                                                                                         adherence         to    the
      that    physical        evidence           in    the       Running           Eagle       case
13



14    rights    of     Miranda          were     less       important

                           Thats not true

                                                       an     officer or had been                        an   officer          for
                           You    have      been
16



 17
      some    20-some        years

 18
                           Correct

 19
                            You     have    done            during          that     20-year        period         abou4
 20
      interviews

                            At    least
 21


                            Approximately               ten      per        year
 22


                            Well           would        say      that        the     first six or             seven      years
 23


 24
            probably    didnt conduct                   any      interVieWS.p
                                  the      time that           Roger         Scott       was     being     interviewed
                            At
 25




                                               SUPERIOR COURT
                                                  PHOENIX    ARIZONA
                                                                                                     MILKE_NSB012103
                                                                                                                    Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 102 of 109




     well        let   me    ask    you         Have       you        had       an    occasion        to    review            motion

     in    lirnine     that       had    been    filed          in     this case              concerning           matters

     d14ngwith               the    interview             of    Roger           Scott

                                 reviewed             think            the       last paragraph               or    --


                            The    interview          with           Roger       Scott        took    several           hours

     did    it   not

                            Yes

                            And    ultimately             he    made        mention           that    he    was     involved

     in    the   homicide

10                          Yes

                                          until       you       were        en       route     to    the    1ocatin           did

     he    mention
12
                        Debras_name
13                          Yes

14                          But    you    had    no       physical              evidence        to    suggest          as    to


is   whether       that      statement          was       true        or    false

16



17
                            On    direct    examination                    this morning              you    indicated             that

18
     he    did   in    fact       lead    you    to       the    body           of    Christopher           Milke

19
                            Yes

20                          And    that    he    made          mention           en    route        back    to    620       West

21   Washington         that       certain       casings             had        been    found         shall       casings

22
                            Yes

23
                            But    you    guys     didnt stop                    to    look     for       casings

24                          It    was    getting          dark             We    wrote       down     where       he    pointed

25
     out    where      the       casings    would          be        We     noted       them        and    then    continued             on




                                            SUPERIOR COURT
                                                PHOENIX    ARIZONA
                                                                                                      MILKE_NSB012104
                                                                                                                        Exhibit 3
     Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 103 of 109




                                                                                                                                     21




                              You       didnt           find       any       casings          at   that       point

                              Didnt            look      at       that       point

                              Okay            And       casings             were       not    located         before    you

          commenced         the    interview             with          Debra          Milke



                              And       he    commented                en    route       back      about         gun    and     where

          it   would    be    located

                              Yes

                              And       the    pun       had       not       been       found      before       you    commenced

     10   your    interview         with       Debra          Milke              had    it
     11                            wasnt           aware          of    it no
t2   12                       In    your       experience                   in    interviewing            suspects           you

     13
          find    on   occasion          they       may mix             truth with                  true       statements           with

     14   false    statements                isnt that                 right

     15                            mej
     16                       You       have       no    idea whether                   Roger      was    being       truthful        in


     17   connrtic           with       Debra       Milke              do    you

     18
                                   believe          he     was

     19                      -u-t--yo          hvno                itidependent               facts      of    that    to    support

     20   whether      he    was    being          truthful             or       not

     21                            based       my interview                      and    21    years      of   experience            talking

     22
          with    him that         he    was       telling             the       truth

     23
                              Thats           an    assumption                   on    your    part

     24
                              If    you       wish

     25
                              In    connection                with          Dr Kassells interview                           which     was




                                                   SUPERIOR COURT
                                                        PHOENIX   ARIZONA
                                                                                                              MILKE_NSB012105
                                                                                                                            Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 104 of 109




                                                                                                                                          22




       recorded          and         copy       of    which              was    provided          to    Mr     Levy       and       of

       which       you    had    occasion             to       hear

                               Yes

                                     you    indicate                 that       there       was         substantial             amount

       of    similarity          between             your           testimony          and       what    is    contained             in    that

       tape    recording              is    that           correct

                               Thats        correct

                               You    indicate               that         you    read       the    rights          and    she       acknowledc




                                                                                                                                               --
       in    the    tape       that    you       read          the        rights

10                             Thats        correct

11                             You    indicate               that         you    told       her    she       was    under       arrest

12     and    she    indicates             in    the         tape         that       you    told       her    she    was       under       arrest

 13                            Thats        correct

 14                            You    told       her what                 she    was       under       arrest       for       and    she


 15    acknowledges             that       in    the         tape

 16                            Thats        correct

                                                     the       disagreement                 is    on    whether          or    not       she
 17-
                           Basically

 18    requested          counsel               Would          you        agree       with       that
                                                                                                         statements

 19
                               Yes

 20
                               All    right               Now            you    are    asking          the    Court       to    believe

 21    that    in    your       20    years          of      experience               you    would       always          note       if    an


 22    individual          asked       for       counsel

 23
                               Im     not       only         asking            the    Court        Im        telling          you    that

 24
       is    correct

 25
                               And    certainly                     if    we    examine          the    Running          Eagle




                                                  SUPERIOR COURT
                                                          PHOENIX   ARIZONA
                                                                                                             MILKE_NSB012106
                                                                                                                               Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 105 of 109




                                                                                                                                 23




     rights           you    did       note    it     in       those       occasions           did you         not
                             That       is    correct

                             But       in    that     circumstance                 again          we    had         physical

     fact       and    evidence             that    was        undisputed              didnt we

                             Yes

                             And       here    we     didnt have                 that    physical         evidence did

     we
                                  didnt bring that                        report       up      You      brought       it    up
     Mr Ray

10                                will       repeat        my question

11                                agree

12                          And        you    know       as    an        experienced          police      officer          that

13   you    are       willing          to    pit your          22        years    of    experience            and    credibility

14   as    an    officer          against          any     criminal          defendant            any    day    of    the       week

15   arent you

16                                dont        know       what       you     mean              dont       --         dont        pit

17   my experience                against          any     criminal          defendant            because       Im     not       involve

18   with       every       criminal          defendant                   Im     involved         with    this Defendant

19
     And         will       tell       ou     that       my integrity              is    on    the      line    and
                                                                                                                            will
20   tell       you    she    never          asked       for     an       attorney          she    never       asked       to    remain

21   silent            That       is    it

22                           It    is       your    word       against           hers

23
                             If    you       wish

24                           And       you    knew       that       at     the   time you          were       interviewing

25
     her    it    was       going       to    end    upbeing your word against                             hers        didnt




                                                   SUPERIOR COURT
                                                     PHOENIX   ARIZONA                                  MILKE_NSB012107
                                                                                                                       Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 106 of 109




                                                                                                                                      24




       you
                                    didnt think                 about          that

                               Because          you     didnt have                   any    physical          facts       to    support

       the    confession                Roger    Scott          had       made        did    you
                                    didnt think                 about          that

                               You       had    no    physical             evidence          at       the    time that          you

       commenced          that          interview           did       you
                               No
                               And       you    knew       that       it       was    possible              based    upon       your

 io    experience             as         homicide          officer             and    detective              that    there          may

       never       be    any       physical          evidence             to    support          Roger       Scotts        statement

 12                                 didnt know              that           Mr Ray
                               All       right          And      isnt that                 why    you       ignored        as       you

 14
       have       ignored          in    the    past her request                       for       an    attorney

                                    have       never       ignored             that    because          she    never       asked          for


 16
       an    attorney              Mr Ray

 17
                               But      you     do    admit sir that                        you       have    ignored          suspects

 -18   requests          for       attorneys          in    the       past

 19
                                    have       never       iqrred              suspects           requests          for    attorneys

 20
       If    they       ask    for      an     attorney            as           spoke       before           that         will       note

       it    in    my report            and     then       we    will          continue          on    only -- and             in    the


 22    Running          Eagle       case        which       you       have       chosen           not          to   compare           to


       this       case        in    that       case    after          he       asked       for    an    attorney            continued
 23


 24    only       to    explain         the     situation             to       him     only             advise      him        that       we


 25
       had    the       physical          evidence              and       all         wanted          was    the    truth           And




                                                 SUPERIOR COURT
                                                      PHOENIX   ARIZONA
                                                                                                             MILKE_NSB012108
                                                                                                                          Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 107 of 109




                                                                                                                                     25




     then     he    did not          say       anything            and          terminated            the     interview

                             You    have            copy        of      the     Running          Eagle      reporf            do    you

     not
                             That        is   correct

                             Page              last sentence                  of    the        remains of         the        paragraph

     the    top     of   the       page        would          you       read       that        please

                             Pardon           me      The       last      one
                             Where       it     says              again
                                  dont        know     where            you    are       at
10                           All    right             You       see      the       top    of    the    page       --    one        two

11   three four               five            six seven eight nine                                    nine    lines          down     from

12   the    top     there is               narrative                    Then       to    the    right it          says              again
13   See    that

14                           Thats correct

15                           Will    you       read          that       for    the       Court please

16                           Laqa.i._-44--h-irn                          would          ty     to   understand               but    he


     replied       he    wanted          to    remain          silent
                             All    right            That         individual              requested          to   remain           silent

19   didnt he

20                           Yes     he       did

21                           And    then       would         you        read    the       next      sentence

22                                asked       Shawn       if            was    correct          in_assujghe_was

23   taking       criminal          justice          at      Scottsdale                 Community      College           because

24   he    wanted       to    be         police        officer            and      Shawn        replied       that            was    right

25                           On    the    heels        of      his asking                and    saying       that       he    wanted




                                               SUPERIOR COURT
                                                   PHOENIX    ARIZONA
                                                                                                       MILKE_NSB012109
                                                                                                                         Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 108 of 109




                                                                                                                               26




      to    remain      silent you asked                      another            question

                           That       is    correct

                           And    you       continued

                           But     duly       noted

                           And    you       continued             to    converse             with      him
                           And    duly       noted yes

                           And    then       on     Page              you    note       that      he   wanted        an     attorney

      and     it   took    seven       minutes          before          you       terminated           the     interview

                           Thats           correct           and       duly       noted

 10                        There       does       appear          to    be       at    least      some    occasions           in


 11   which    rYCW     wUl      use         tape-recording                       is    that      correct

                           On    some       occasions

 13                        The    example               believe             you       gave    today      was    if     you    felt

 14   you   were      dealing         with          psychiatrically                     unsound        individual

15                         At    the       request          of    the       supervisor            also

                           Is    that       the     same         type       of    request         of      supervisor          that

17    yoi had      in     this    case

18                         Yes

19
                           In    that       case      that        you       used       as    an   example you honored

20    the   request

21
                           In    that       case      that        person          did       not   refuse       to    have

22    themselves          taperecorded

23
                           In    that       case      you        had    access          to        taperecorder

24                              was    given            tape-recorder

25
                           In    this case            you        went       to    Phoenix         without       even      looking




                                             SUPERIOR COURT
                                                  PHOENIX   AMIZONA
                                                                                                       MILKE_NSB012110
                                                                                                                      Exhibit 3
Case 2:15-cv-00462-ROS Document 673-17 Filed 09/23/20 Page 109 of 109




                                                                                                                                     27




      fora tape-recorder                   to    take        with       you          or    went       to    Florence

                                believe            have        testified            to    that

                  MR      RAY        Nothing          further            Your       Honor

                  THE     COURT         Redirect

                  MR LEVY              No       Your         Honor

                  THE     COURT         Thank         you        sir          You    may       step    down

                          Anything           further             Mr Levy
                  MR LEVY              No       nothing          further            Your       Honor            The       State

      rests

10                THE     COURT         Mr Ray               your       argument

11                MR      RAY        Your       Honor         the       defense          has    the    burden             of

12    establishing            there     is            at     leas prima facie                    there          is         violation

13    of    the   right to          rrnain       silent and/or                 the       ri9ht to          counsel               And

14         believe      that     the    interview             that       the    Court          has    received             into

15    evidence       of   the       tape     between          Dr        Kassell          and    Debra       Milke          establishes

 16
      at    least    prima       facie       that      she       did     request          an    attorney             at    the       time

 17
      of    the   interview          with       Detective              Saldate                 believe          that       has       been

 18
      corroborated            through        the      testimony           of    Kirk       Fowler who                 indicated

      in    his   conversations              with      Debra           Milke    and       the    investigation                   of
 19



 20
      this case         she    has     indicated             that       that    is       what    she       in    fact          did

 21
                          The       burden       then        becomes          the    governments                 to       establish


 22Y          preponderance             of      the    evidence           that       in    all       respects             the    statement

      of    the   Defendant          was     obtained            legally                  It    is    our       position Your
 23


 24   Honor that          the       government             cannot        meet       that       test    in       that       we    have

      the    testimony         of    Detective             Saldate            who    indicates             that       he       has
 25




                                                SUPERIOR COURT
                                                   PHOENIX   ARIZONA                                  MILKE_NSB012111
                                                                                                                          Exhibit 3
